Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-22
                         15-6 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                             ExhibittoFSell
                 Exhibit D: Motion       Page
                                            Part111
                                                  of 15
                                                      Page 1 of 38




                    Exhibit F
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-22
                         15-6 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                             ExhibittoFSell
                 Exhibit D: Motion       Page
                                            Part211
                                                  of 15
                                                      Page 2 of 38
dotloop signature verification: dtlp.us/Kcwt-7yi7-bJUd
                                dtlp.us/anPf-eExD-fvP3

                         Case21-10327-elf
                         Case 21-10327-elf Doc
                                            Doc71-22
                                                  15-6 Filed
                                                         Filed02/16/21
                                                                04/07/21 Entered
                                                                            Entered02/16/21
                                                                                    04/07/2116:28:40
                                                                                             17:04:33 Desc
                                                                                                      Desc
                                                      ExhibittoFSell
                                          Exhibit D: Motion       Page
                                                                     Part311
                                                                           of 15
                                                                               Page 3 of 38
     1   1.   By this Agreement                       , dated12/19/2020
                                                              _______________________________________________________________________ ,
     2        Seller hereby agrees to sell and convey to Buyer, who agrees to purchase, the identified Property.
     3   2.   PURCHASE PRICE AND DEPOSITS (4-14)
     4        (A) Purchase Price $ 265,000
     5             (two hundred sixty-five thousand
     6                                                                                                    U.S. Dollars), to be paid by Buyer as follows:
     7             1. Initial Deposit, within            days (5 if not specified) of Execution Date,
     8                  if not included with this Agreement:                                              $_____________________________________
                                                                                                            2000
     9             2. Additional Deposit within             days of the Execution Date:                   $_____________________________________
    10             3.                                                                                     $_____________________________________
    11             Remaining balance will be paid at settlement.
    12        (B) All funds paid by Buyer, including deposits, will be paid by check, cashier’s check or wired funds. All funds paid by Buyer
    13             within 30 days of settlement, including funds paid at settlement, will be by cashier’s check or wired funds, but not by per-
    14             sonal check.
    15        (C) Deposits, regardless of the form of payment, will be paid in U.S. Dollars to Broker for Seller (unless otherwise stated here: ___
    16              _____________________________________________________________________________________________________ ),
    17             who will retain deposits in an escrow account in conformity with all applicable laws and regulations until consummation or
    18             termination of this Agreement. Only real estate brokers are required to hold deposits in accordance with the rules and regulations
    19             of the State Real Estate Commission. Checks tendered as deposit monies may be held uncashed pending the execution of this
    20             Agreement.
    21   3.   SELLER ASSIST (If Applicable) (1-10)
    22        Seller will pay $___________________________________
                                    0                                             or 0_______________ % of Purchase Price (0 if not specified) toward
    23        Buyer’s costs, as permitted by the mortgage lender, if any. Seller is only obligated to pay up to the amount or percentage which is
    24        approved by mortgage lender.
    25   4.   SETTLEMENT AND POSSESSION (4-14)
    26        (A) Settlement Date is__________________________________________________________,
                                        02/19/2021                                                                    or before if Buyer and Seller agree.
    27        (B) Settlement will occur in the county where the Property is located or in an adjacent county, during normal business hours, unless
    28              Buyer and Seller agree otherwise.
    29        (C) At time of settlement, the following will be pro-rated on a daily basis between Buyer and Seller, reimbursing where applicable:
    30              current taxes; rents; interest on mortgage assumptions; condominium fees and homeowner association fees; water and/or sewer
    31              fees, together with any other lienable municipal service fees. All charges will be prorated for the period(s) covered. Seller will
    32              pay up to and including the date of settlement and Buyer will pay for all days following settlement, unless otherwise stated here:
    33               _____________________________________________________________________________________________________
    34        (D) For purposes of prorating real estate taxes, the “periods covered” are as follows:
    35              1. Municipal tax bills for all counties and municipalities in Pennsylvania are for the period from January 1 to December 31.
    36              2. School tax bills for the Philadelphia, Pittsburgh and Scranton School Districts are for the period from January 1 to December
    37                    31. School tax bills for all other school districts are for the period from July 1 to June 30.
    38        (E) Conveyance from Seller will be by fee simple deed of special warranty unless otherwise stated here: ____________________
    39               _____________________________________________________________________________________________________
    40        (F) Payment of transfer taxes will be divided equally between Buyer and Seller unless otherwise stated here: _________________
    41
                     _____________________________________________________________________________________________________
    42
              (G) Possession is to be delivered by deed, existing keys and physical possession to a vacant Property free of debris, with all structures
    43
    44
                    broom-clean, at day and time of settlement, unless Seller, before signing this Agreement, has identified in writing that the Property
    45
                    is subject to a lease.
    46        (H) If Seller has identified in writing that the Property is subject to a lease, possession is to be delivered by deed, existing keys and
    47              assignment of existing leases for the Property, together with security deposits and interest, if any, at day and time of settlement.
    48              Seller will not enter into any new leases, nor extend existing leases, for the Property without the written consent of Buyer. Buyer
    49              will acknowledge existing lease(s) by initialing the lease(s) at the execution of this Agreement, unless otherwise stated in this
    50              Agreement.
    51                  Tenant-Occupied Property Addendum (PAR Form TOP) is attached and made part of this Agreement.
    52   5.   DATES/TIME IS OF THE ESSENCE (1-10)
    53        (A) Written acceptance of all parties will be on or before: ____________________________________________________________
                                                                              12/20/2020
    54        (B) The Settlement Date and all other dates and times identified for the performance of any obligations of this Agreement are of the
    55             essence and are binding.
    56        (C) The Execution Date of this Agreement is the date when Buyer and Seller have indicated full acceptance of this Agreement by
    57             signing and/or initialing it. For purposes of this Agreement, the number of days will be counted from the Execution Date, exclud-
    58             ing the day this Agreement was executed and including the last day of the time period. All changes to this Agreement should be
    59             initialed and dated.
    60        (D) The Settlement Date is not extended by any other provision of this Agreement and may only be extended by mutual written agree-
    61             ment of the parties.
    62        (E) Certain terms and time periods are pre-printed in this Agreement as a convenience to the Buyer and Seller. All pre-printed terms
    63             and time periods are negotiable and may be changed by striking out the pre-printed text and inserting different terms acceptable
    64             to all parties, except where restricted by law.
                                 kf    JTF                                                                                               RJP
    65   Buyer Initials:______________________
                             12/20/20 12/20/20                           ASR Page 2 of 14                           Seller Initials:______________________
                                                                                                                                          12/20/20
                                5:19 AM EST 6:51 AM EST                                                                               2:03 PM EST
                               dotloop verified
                                             dotloop verified                                                                        dotloop verified
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-22
                         15-6 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                             ExhibittoFSell
                 Exhibit D: Motion       Page
                                            Part411
                                                  of 15
                                                      Page 4 of 38
dotloop signature verification: dtlp.us/Kcwt-7yi7-bJUd
                                dtlp.us/anPf-eExD-fvP3

                         Case21-10327-elf
                         Case 21-10327-elf Doc
                                            Doc71-22
                                                  15-6 Filed
                                                         Filed02/16/21
                                                                04/07/21 Entered
                                                                            Entered02/16/21
                                                                                    04/07/2116:28:40
                                                                                             17:04:33 Desc
                                                                                                      Desc
                                                      ExhibittoFSell
                                          Exhibit D: Motion       Page
                                                                     Part511
                                                                           of 15
                                                                               Page 5 of 38
  128                   all deposit monies will be returned to Buyer according to the terms of Paragraph 26 and this Agreement will be VOID. Buyer
  129                   will be responsible for any costs incurred by Buyer for any inspections or certifications obtained according to the terms of this
  130                   Agreement, and any costs incurred by Buyer for: (1) Title search, title insurance and/or mechanics’ lien insurance, or any fee
  131                   for cancellation; (2) Flood insurance, fire insurance, hazard insurance, mine subsidence insurance, or any fee for cancellation;
  132                   (3) Appraisal fees and charges paid in advance to mortgage lender(s).
  133        (C)    The Loan-To-Value ratio (LTV) is used by lenders as one tool to help assess their potential risk of a mortgage loan. A particular
  134               LTV may be necessary to qualify for certain loans, or buyers might be required to pay additional fees if the LTV exceeds a spe-
  135               cific level. The appraised value of the Property may be used by lenders to determine the maximum amount of a mortgage loan.
  136               The appraised value is determined by an independent appraiser, subject to the mortgage lender’s underwriter review, and may be
  137               higher or lower than the Purchase Price and/or market price of the property.
  138        (D)    The interest rate(s) and fee(s) provisions in Paragraph 8(A) are satisfied if the mortgage lender(s) gives Buyer the right to guarantee
  139               the interest rate(s) and fee(s) at or below the maximum levels stated. If lender(s) gives Buyer the right to lock in the interest rate(s),
  140               Buyer will do so at least 15 days before Settlement Date. Buyer gives Seller the right, at Seller’s sole option and as permitted
  141               by law and the mortgage lender(s), to contribute financially, without promise of reimbursement, to Buyer and/or the mortgage
  142               lender(s) to make the above mortgage term(s) available to Buyer.
  143        (E)    Within _____ days (7 if not specified) from the Execution Date of this Agreement, Buyer will make a completed mortgage appli-
  144               cation (including payment for and ordering of credit reports without delay) for the mortgage terms and to the mortgage lender(s)
  145               identified in Paragraph 8(A), if any, otherwise to a responsible mortgage lender(s) of Buyer’s choice. Broker for Buyer, if any,
  146               otherwise Broker for Seller, is authorized to communicate with the mortgage lender(s) to assist in the mortgage loan process.
  147               Broker for Seller, if any, is permitted to contact the morgage lender(s) at any time to determine the status of the mortgage loan
  148               application.
  149        (F)    Buyer will be in default of this Agreement if Buyer furnishes false information to anyone concerning Buyer’s financial and/
  150               or employment status, fails to cooperate in good faith with processing the mortgage loan application (including payment for and
  151               ordering of appraisal without delay), fails to lock in interest rate(s) as stated in Paragraph 8(D), or otherwise causes the lender to
  152               reject, or refuse to approve or issue, a mortgage loan commitment.
  153        (G)    If the mortgage lender(s), or a property and casualty insurer providing insurance required by the mortgage lender(s), requires
  154               repairs to the Property, Buyer will, upon receiving the requirements, deliver a copy of the requirements to Seller. Within 5
  155               DAYS of receiving the copy of the requirements, Seller will notify Buyer whether Seller will make the required repairs at Seller’s
  156               expense.
  157               1. If Seller makes the required repairs to the satisfaction of the mortgage lender and/or insurer, Buyer accepts the Property and
  158                   agrees to the RELEASE in Paragraph 28 of this Agreement.
  159               2. If Seller will not make the required repairs, or if Seller fails to respond within the stated time, Buyer will, within           5
  160                   DAYS, notify Seller of Buyer’s choice to:
  161                   a. Make the repairs/improvements at Buyer’s expense, with permission and access to the Property given by Seller, which
  162                        will not be unreasonably withheld (Seller may require that Buyer sign a pre-settlement possession agreement such as the
  163                        Pre-Settlement Possession Addendum [PAR Form PRE], which shall not, in and of itself, be considered unreasonable), OR
  164                   b. Terminate this Agreement by written notice to Seller, with all deposit monies returned to Buyer according to the terms of
  165                        Paragraph 26 of this Agreement.
  166                   If Buyer fails to respond within the time stated in Paragraph 8(G)(2) or fails to terminate this Agreement by written notice
  167                   to Seller within that time, Buyer will accept the Property, make the required repairs/improvements at Buyer’s expense and
  168                   agree to the RELEASE in Paragraph 28 of this Agreement.
  169                                                           FHA/VA, IF APPLICABLE
  170        (H) It is expressly agreed that notwithstanding any other provisions of this contract, Buyer will not be obligated to complete the pur-
  171            chase of the Property described herein or to incur any penalty by forfeiture of earnest money deposits or otherwise unless Buyer
  172            has been given, in accordance with HUD/FHA or VA requirements, a written statement by the Federal Housing Commissioner,
  173            Veterans Administration, or a Direct Endorsement Lender setting forth the appraised value of the Property of not less than
  174            $_________________________ (the Purchase Price as stated in this Agreement). Buyer will have the privilege and option of
  175            proceeding with consummation of the contract without regard to the amount of the appraised valuation. The appraised valuation
  176            is arrived at to determine the maximum mortgage the Department of Housing and Urban Development will insure. HUD does
  177            not warrant the value nor the condition of the Property. Buyer should satisfy himself/herself that the price and condition of the
  178            Property are acceptable.
  179            Warning: Section 1010 of Title 18, U.S.C., Department of Housing and Urban Development and Federal Housing Administration
  180            Transactions, provides, “Whoever for the purpose of influencing in any way the action of such Department, makes, passes, utters
  181            or publishes any statement, knowing the same to be false shall be fined under this title or imprisoned not more than two years,
  182            or both.”
  183        (I) U.S. Department of Housing and Urban Development (HUD) NOTICE TO PURCHASERS: Buyer’s Acknowledgement
  184                 Buyer has received the HUD Notice “For Your Protection: Get a Home Inspection.” Buyer understands the importance of
  185                 getting an independent home inspection and has thought about this before signing this Agreement. Buyer understands that
  186                 FHA will not perform a home inspection nor guarantee the price or condition of the Property.
  187                 Buyer will apply for Section 203(k) financing, and this contract is contingent upon mortgage approval (See Paragraph 8(B))
  188                 and Buyer’s acceptance of additional required repairs as required by the lender.
  189        (J) Certification We the undersigned, Seller(s) and Buyer(s) party to this transaction each certify that the terms of this contract for
  190            purchase are true to the best of our knowledge and belief, and that any other agreement entered into by any of these parties in
  191            connection with this transaction is attached to this Agreement.
                                      kf           JTF                                                                                       RJP
  192   Buyer Initials:______________________
                            12/20/20 12/20/20                                 ASR Page 4 of 14                         Seller Initials:______________________
                                                                                                                                             12/20/20
                                 5:19 AM EST 6:51 AM EST                                                                                  2:03 PM EST
                                dotloop verified
                                              dotloop verified                                                                           dotloop verified
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-22
                         15-6 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                             ExhibittoFSell
                 Exhibit D: Motion       Page
                                            Part611
                                                  of 15
                                                      Page 6 of 38
dotloop signature verification: dtlp.us/Kcwt-7yi7-bJUd
                                dtlp.us/anPf-eExD-fvP3

                         Case21-10327-elf
                         Case 21-10327-elf Doc
                                            Doc71-22
                                                  15-6 Filed
                                                         Filed02/16/21
                                                                04/07/21 Entered
                                                                            Entered02/16/21
                                                                                    04/07/2116:28:40
                                                                                             17:04:33 Desc
                                                                                                      Desc
                                                      ExhibittoFSell
                                          Exhibit D: Motion       Page
                                                                     Part711
                                                                           of 15
                                                                               Page 7 of 38
   259               c. Open Space Act: This Act enables counties to enter into covenants with owners of land designated as farm, forest, water
   260                   supply, or open space land on an adopted municipal, county or regional plan for the purpose of preserving the land as open
   261                   space. A covenant between the owner and county is binding upon any Buyer of the Property during the period of time that
   262                   the covenant is in effect (5 or 10 years). Covenants automatically renew at the end of the covenant period unless specific
   263                   termination notice procedures are followed. Buyer has been advised of the need to determine the restrictions that will apply
   264                   from the sale of the Property to Buyer and the property tax implications that will or may result from a change in use of the
   265                   Property, or any portion of it. Buyer is further advised to determine the term of any covenant now in effect.
   266               d. Conservation Reserve (Enhancement) Program: Properties enrolled in the Conservation Reserve Program or CREP are
   267                   environmentally-sensitive areas, the owners of which receive compensation in exchange for an agreement to maintain the
   268                   land in its natural state. Contracts last from 10 to 15 years and carry penalties to Seller if terminated early by Buyer. Buyer
   269                   has been advised of the need to determine the restrictions on development of the Property and the term of any contract now
   270                   in effect. Seller is advised to determine the financial implications that will or may result from the sale of the Property.
   271     (E) Real Estate Seller Disclosure Law
   272          Generally, the Real Estate Seller Disclosure Law requires that before an agreement of sale is signed, the seller in a residential real
   273          estate transfer must make certain disclosures regarding the property to potential buyers in a form defined by the law. A residential
   274          real estate transfer is defined as a sale, exchange, installment sales contract, lease with an option to buy, grant or other transfer of
   275          an interest in real property where NOT LESS THAN ONE AND NOT MORE THAN FOUR RESIDENTIAL DWELLING
   276          UNITS are involved. Disclosures for condominiums and cooperatives are limited to the seller’s particular unit(s). Disclosures
   277          regarding common areas or facilities are not required, as those elements are already addressed in the laws that govern the resale
   278          of condominium and cooperative interests.
   279     (F) Public and/or Private Assessments
   280          1. Seller represents that, as of the date Seller signed this Agreement, no public improvement, condominium or homeowner asso-
   281               ciation assessments have been made against the Property which remain unpaid, and that no notice by any government or public
   282               authority (excluding assessed value) has been served upon Seller or anyone on Seller’s behalf, including notices relating to
   283               violations of zoning, housing, building, safety or fire ordinances that remain uncorrected, and that Seller knows of no condition
   284               that would constitute a violation of any such ordinances that remain uncorrected, unless otherwise specified here:________
   285                ___________________________________________________________________________________________________
   286          2. Seller knows of no other potential notices (including violations) and/or assessments except as follows: _________________
   287                ____________________________________________________________________________________________________
   288     (G) Highway Occupancy Permit
   289          Access to a public road may require issuance of a highway occupancy permit from the Department of Transportation.
   290     (H) Internet of Things (IoT) Devices
   291          1. The presence of smart and green home devices that are capable of connecting to the Internet, directly or indirectly, and the data
   292               stored on those various devices make up a digital ecosystem in the Property sometimes referred to as the “Internet of Things
   293               (IoT).” Buyer and Seller acknowledge that IoT devices may transmit data to third parties outside of the control of their owner.
   294          2. On or before settlement, Seller will make a reasonable effort to clear all data stored on all IoT devices located on the Property
   295               and included in the sale. Seller further acknowledges that all personal devices owned by Seller (including but not limited to
   296               cellular telephones, personal computers and tablets) having connectivity to any IoT device(s) located on the Property will be
   297               disconnected and cleared of relevant data prior to settlement. Further, no attempts will be made after settlement by Seller or
   298               anyone on Seller’s behalf to access any IoT devices remaining on the Property.
   299          3. Following settlement, Buyer will make a reasonable effort to clear all stored data from any IoT device(s) remaining on the
   300               Property and to restrict access to said devices by Seller, Seller’s agents or any third party to whom Seller may have previously
   301               provided access. This includes, but is not limited to, restoring IoT devices to original settings, changing passwords or codes,
   302               updating network settings and submitting change of ownership and contact information to device manufacturers and service
   303               providers.
   304          4. This paragraph will survive settlement.
   305 11. WAIVER OF CONTINGENCIES (9-05)
   306     If this Agreement is contingent on Buyer’s right to inspect and/or repair the Property, or to verify insurability, environmental condi-
   307     tions, boundaries, certifications, zoning classification or use, or any other information regarding the Property, Buyer’s failure to exer-
   308     cise any of Buyer’s options within the times set forth in this Agreement is a WAIVER of that contingency and Buyer accepts
   309     the Property and agrees to the RELEASE in Paragraph 28 of this Agreement.
   310 12. BUYER’S DUE DILIGENCE/INSPECTIONS (10-18)
   311     (A) Rights and Responsibilities
   312          1. Seller will provide access to insurers’ representatives and, as may be required by this Agreement or by mortgage lender(s), to
   313              surveyors, municipal officials, appraisers and inspectors; in addition, unless otherwise agreed, only Parties and their real estate
   314              licensee(s) may attend any inspections.
   315          2. Buyer may make two pre-settlement walk-through inspections of the Property for the limited purpose of determining that the
   316              condition of the Property is as required by this Agreement and any addenda. Buyer’s right to these inspections is not waived
   317              by any other provision of this Agreement.
   318          3. Seller will have heating and all utilities (including fuel(s)) on for all inspections/appraisals.
   319          4. All inspectors, including home inspectors, are authorized by Buyer to provide a copy of any inspection Report to Broker for
   320              Buyer.
   321          5. Seller has the right, upon request, to receive a free copy of any inspection Report from the party for whom it was prepared.
   322              Unless otherwise stated, Seller does not have the right to receive a copy of any lender’s appraisal report.
                                     kf           JTF                                                                                  RJP
   323   Buyer Initials:______________________
                             12/20/20 12/20/20                           ASR Page 6 of 14                        Seller Initials:______________________
                                                                                                                                       12/20/20
                                5:19 AM EST 6:51 AM EST                                                                             2:03 PM EST
                               dotloop verified
                                             dotloop verified                                                                      dotloop verified
dotloop signature verification: dtlp.us/Kcwt-7yi7-bJUd
                                dtlp.us/anPf-eExD-fvP3

                         Case21-10327-elf
                         Case 21-10327-elf Doc
                                            Doc71-22
                                                  15-6 Filed
                                                         Filed02/16/21
                                                                04/07/21 Entered
                                                                            Entered02/16/21
                                                                                    04/07/2116:28:40
                                                                                             17:04:33 Desc
                                                                                                      Desc
                                                      ExhibittoFSell
                                          Exhibit D: Motion       Page
                                                                     Part811
                                                                           of 15
                                                                               Page 8 of 38
   324      (B) Buyer waives or elects at Buyer’s expense to have the following inspections, certifications, and investigations (referred to as
   325          “Inspection” or “Inspections”) performed by professional contractors, home inspectors, engineers, architects and other properly
   326          licensed or otherwise qualified professionals. All inspections shall be non-invasive, unless otherwise agreed in writing. If the same
   327          inspector is inspecting more than one system, the inspector must comply with the Home Inspection Law. (See Paragraph 12(D)
   328          for Notices Regarding Property and Environmental Inspections)
   329      (C) For elected Inspection(s), Buyer will, within the Contingency Period stated in Paragraph 13(A), complete Inspections, obtain any
   330          Inspection Reports or results (referred to as “Report” or “Reports”), and accept the Property, terminate this Agreement, or submit
   331          a written corrective proposal to Seller, according to the terms of Paragraph 13(B).
   332              Home/Property Inspections and Environmental Hazards (mold, etc.)
   333    Elected Buyer may conduct an inspection of the Property’s structural components; roof; exterior windows and exterior Waived
                                                                                                                                                  kf           JTF
   334   ________ doors; exterior building material, fascia, gutters and downspouts; swimming pools, hot tubs and spas; appliances; ________  12/20/20 12/20/20
   335              electrical systems; interior and exterior plumbing; public sewer systems; heating and cooling systems; water penetra-   5:19  AM  EST 6:51
                                                                                                                                           dotloop verified
                                                                                                                                                               AM EST
                                                                                                                                                       dotloop verified
   336              tion; electromagnetic fields; wetlands and flood plain delineation; structure square footage; mold and other environ-
   337              mental hazards (e.g., fungi, indoor air quality, asbestos, underground storage tanks, etc.); and any other items Buyer
   338              may select. If Buyer elects to have a home inspection of the Property, as defined in the Home Inspection Law, the
   339              home inspection must be performed by a full member in good standing of a national home inspection association,
   340              or a person supervised by a full member of a national home inspection association, in accordance with the ethical
   341              standards and code of conduct or practice of that association, or by a properly licensed or registered engineer or
   342              architect. (See Notices Regarding Property & Environmental Inspections)
   343              Wood Infestation
   344    Elected Buyer may obtain a written “Wood-Destroying Insect Infestation Inspection Report” from an inspector certified as a Waived
   345   ________ wood-destroying pests pesticide applicator and will deliver it and all supporting documents and drawings provided ________       kf         JTF
                                                                                                                                               12/20/20 12/20/20
   346              by the inspector to Seller. The Report is to be made satisfactory to and in compliance with applicable laws, mort- 5:19 AM EST6:51 AM EST
                                                                                                                                           dotloop verified
                                                                                                                                                      dotloop verified
   347              gage lender requirements, and/or Federal Insuring and Guaranteeing Agency requirements. The Inspection is to be
   348              limited to all readily-visible and accessible areas of all structures on the Property, except fences. If the Inspection
   349              reveals active infestation(s), Buyer, at Buyer’s expense, may obtain a Proposal from a wood-destroying pests pesti-
   350              cide applicator to treat the Property. If the Inspection reveals damage from active or previous infestation(s), Buyer
   351              may obtain a written Report from a professional contractor, home inspector or structural engineer that is limited to
   352              structural damage to the Property caused by wood-destroying organisms and a Proposal to repair the Property.
   353              Deeds, Restrictions and Zoning
   354    Elected Buyer may investigate easements, deed and use restrictions (including any historic preservation restrictions or ordi- Waived
                                                                                                                                                  kf         JTF
   355   ________ nances) that apply to the Property and review local zoning ordinances. Buyer may verify that the present use of the ________12/20/20 12/20/20
   356              Property (such as in-law quarters, apartments, home office, day care, commercial or recreational vehicle parking)dotloop5:19 AM EST 6:51 AM EST
                                                                                                                                                    verified
                                                                                                                                                      dotloop verified
   357              is permitted and may elect to make the Agreement contingent upon an anticipated use. Present use: ___________
   358               ___________________________________________________________________________________________
   359              Water Service
   360    Elected Buyer may obtain an Inspection of the quality and quantity of the water system from a properly licensed or otherwise Waived
   361   ________ qualified water/well testing company. If and as required by the inspection company, Seller, at Seller’s expense, will ________  kf         JTF
                                                                                                                                               12/20/20 12/20/20
   362              locate and provide access to the on-site (or individual) water system. Seller will restore the Property to its previous 5:19 AM EST6:51 AM EST
                                                                                                                                           dotloop verified
                                                                                                                                                      dotloop verified
   363              condition, at Seller’s expense, prior to settlement.
   364              Radon
   365    Elected Buyer may obtain a radon test of the Property from a certified inspector. The U.S. Environmental Protection Waived
   366   ________ Agency (EPA) advises corrective action if the average annual exposure to radon is equal to or higher than 0.02 ________         kf         JTF
                                                                                                                                              12/20/20 12/20/20
   367              working levels or 4 picoCuries/liter (4pCi/L). Radon is a natural, radioactive gas that is produced in the ground 5:19 AM EST6:51 AM EST
                                                                                                                                           dotloop verified
                                                                                                                                                      dotloop verified
   368              by the normal decay of uranium and radium. Studies indicate that extended exposure to high levels of radon gas
   369              can increase the risk of lung cancer. Radon can find its way into any air-space and can permeate a structure. If a
   370              house has a radon problem, it usually can be cured by increased ventilation and/or by preventing radon entry. Any
   371              person who tests, mitigates or safeguards a building for radon in Pennsylvania must be certified by the Department
   372              of Environmental Protection. Information about radon and about certified testing or mitigation firms is available
   373              through Department of Environmental Protection, Bureau of Radiation Protection, 13th Floor, Rachel Carson State
   374              Office Building, P.O. Box 8469, Harrisburg, PA 17105-8469, (800) 23RADON or (717) 783-3594. www.epa.gov
   375              On-lot Sewage (If Applicable)
   376    Elected Buyer may obtain an Inspection of the individual on-lot sewage disposal system, which may include a hydraulic Waived
                                                                                                                                                  kf         JTF
   377   ________ load test, from a qualified, professional inspector. If and as required by the inspection company, Seller, at Seller’s ________
                                                                                                                                               12/20/20 12/20/20
   378              expense, will locate, provide access to, empty the individual on-lot sewage disposal system and provide all waterdotloop 5:19 AM EST6:51 AM EST
                                                                                                                                                    verified
                                                                                                                                                      dotloop verified
   379              needed, unless otherwise agreed. Seller will restore the Property to its previous condition, at Seller’s expense,
   380              prior to settlement. See Paragraph 13(C) for more information regarding the Individual On-lot Sewage Inspection
   381              Contingency.
   382              Property and Flood Insurance
   383    Elected Buyer may determine the insurability of the Property by making application for property and casualty insurance Waived
   384   ________ for the Property to a responsible insurer. Broker for Buyer, if any, otherwise Broker for Seller, may communicate ________      kf         JTF
                                                                                                                                               12/20/20 12/20/20
   385              with the insurer to assist in the insurance process. If the Property is located in a specially-designated flood zone, 5:19 AM EST6:51 AM EST
                                                                                                                                           dotloop verified
                                                                                                                                                      dotloop verified
   386              Buyer may be required to carry flood insurance at Buyer’s expense, which may need to be ordered 14 days or more
   387              prior to Settlement Date. Revised flood maps and changes to Federal law may substantially increase future flood
                                     kf           JTF                                                                                          RJP
   388   Buyer Initials:______________________
                             12/20/20 12/20/20                                 ASR Page 7 of 14                          Seller Initials:______________________
                                                                                                                                               12/20/20
                                5:19 AM EST 6:51 AM EST                                                                                     2:03 PM EST
                               dotloop verified
                                             dotloop verified                                                                              dotloop verified
dotloop signature verification: dtlp.us/Kcwt-7yi7-bJUd
                                dtlp.us/anPf-eExD-fvP3

                         Case21-10327-elf
                         Case 21-10327-elf Doc
                                            Doc71-22
                                                  15-6 Filed
                                                         Filed02/16/21
                                                                04/07/21 Entered
                                                                            Entered02/16/21
                                                                                    04/07/2116:28:40
                                                                                             17:04:33 Desc
                                                                                                      Desc
                                                      ExhibittoFSell
                                          Exhibit D: Motion       Page
                                                                     Part911
                                                                           of 15
                                                                               Page 9 of 38
   389             insurance premiums or require insurance for formerly exempt properties. Buyer should consult with one or more
   390             flood insurance agents regarding the need for flood insurance and possible premium increases.
   391             Property Boundaries
   392 Elected Buyer may engage the services of a surveyor, title abstractor, or other qualified professional to assess the legal               Waived
   393 ________ description, certainty and location of boundaries and/or quantum of land. Most sellers have not had the Property ________        kf         JTF
                                                                                                                                             12/20/20 12/20/20
   394             surveyed as it is not a requirement of property transfer in Pennsylvania. Any fences, hedges, walls and other naturaldotloop
                                                                                                                                           5:19 AM EST 6:51 AM EST
                                                                                                                                                   verified
                                                                                                                                                     dotloop verified
   395             or constructed barriers may or may not represent the true boundary lines of the Property. Any numerical represen-
   396             tations of size of property are approximations only and may be inaccurate.
   397             Lead-Based Paint Hazards (For Properties built prior to 1978 only)
   398 Elected Before Buyer is obligated to purchase a residential dwelling built prior to 1978, Buyer has the option to conduct                Waived
   399 ________ a risk assessment and/or inspection of the Property for the presence of lead-based paint and/or lead-based paint ________        kf         JTF
   400             hazards. Regardless of whether this inspection is elected or waived, the Residential Lead-Based Paint Hazard 5:19         12/20/20 12/20/20
                                                                                                                                                 AM EST 6:51 AM EST
   401             Reduction Act requires a seller of property built prior to 1978 to provide the Buyer with an EPA-approveddotloop verified         dotloop verified

   402             lead hazards information pamphlet titled “Protect Your Family from Lead in Your Home,” along with a
   403             separate form, attached to this Agreement, disclosing Seller’s knowledge of lead-based paint hazards and
   404             any lead-based paint records regarding the Property.
   405             Other
   406 Elected      ___________________________________________________________________________________________ Waived
                                                                                                                                                  kf         JTF
   407 ________ ___________________________________________________________________________________________ ________
                                                                                                                                              12/20/20 12/20/20
   408         The Inspections elected above do not apply to the following existing conditions and/or items:                                5:19 AM   EST
                                                                                                                                                        6:51
                                                                                                                                          dotloop verified
                                                                                                                                                             AM EST
                                                                                                                                                      dotloop verified
   409 ______________________________________________________________________________________________________________
   410 ______________________________________________________________________________________________________________
   411     (D) Notices Regarding Property & Environmental Inspections
   412         1. Exterior Building Materials: Poor or improper installation of exterior building materials may result in moisture penetrating
   413             the surface of a structure where it may cause mold and damage to the building’s frame.
   414         2. Asbestos: Asbestos is linked with several adverse health effects, including various forms of cancer.
   415         3. Environmental Hazards: The U.S. Environmental Protection Agency has a list of hazardous substances, the use and disposal
   416             of which are restricted by law. Generally, if hazardous substances are found on a property, it is the property owner’s respon-
   417             sibility to dispose of them properly.
   418         4. Wetlands: Wetlands are protected by the federal and state governments. Buyer may wish to hire an environmental engineer
   419             to investigate whether the Property is located in a wetlands area to determine if permits for plans to build, improve or develop
   420             the property would be affected or denied because of its location in a wetlands area.
   421         5. Mold, Fungi and Indoor Air Quality: Indoor mold contamination and the inhalation of bioaerosols (bacteria, mold spores,
   422             pollen and viruses) have been associated with allergic responses.
   423         6. Additional Information: Inquiries or requests for more information about asbestos and other hazardous substances can be
   424             directed to the U.S. Environmental Protection Agency, Ariel Rios Building, 1200 Pennsylvania Ave., N.W., Washington, D.C.
   425             20460, (202) 272-0167, and/or the Department of Health, Commonwealth of Pennsylvania, Division of Environmental Health,
   426             Harrisburg, PA 17120. Information about indoor air quality issues is available through the Pennsylvania Department of Health
   427             and may be obtained by contacting Health & Welfare Building, 8th Floor West, 625 Forster St., Harrisburg, PA 17120, or by
   428             calling 1-877-724-3258.
   429 13. INSPECTION CONTINGENCY (10-18)
   430     (A) The Contingency Period is           days (10 if not specified) from the Execution Date of this Agreement for each Inspection elected
   431         in Paragraph 12(C).
   432     (B) Within the stated Contingency Period and as the result of any Inspection elected in Paragraph 12(C), except as stated in
   433         Paragraph 13(C):
   434         1. If the results of the inspections elected in Paragraph 12(C) are satisfactory to Buyer, Buyer WILL present all Report(s) in
   435             their entirety to Seller, accept the Property with the information stated in the Report(s) and agree to the RELEASE in
   436             Paragraph 28 of this Agreement, OR
   437         2. If the results of any inspection elected in Paragraph 12(C) are unsatisfactory to Buyer, Buyer WILL present all Report(s) in
   438             their entirety to Seller and terminate this Agreement by written notice to Seller, with all deposit monies returned to Buyer
   439             according to the terms of Paragraph 26 of this Agreement, OR
   440         3. If the results of any inspection elected in Paragraph 12(C) are unsatisfactory to Buyer, Buyer WILL present all Report(s) in
   441             their entirety to Seller with a Written Corrective Proposal (“Proposal”) listing corrections and/or credits desired by
   442             Buyer.
   443             The Proposal may, but is not required to, include the name(s) of a properly licensed or qualified professional(s) to perform
   444             the corrections requested in the Proposal, provisions for payment, including retests, and a projected date for completion of
   445             the corrections. Buyer agrees that Seller will not be held liable for corrections that do not comply with mortgage lender or
   446             governmental requirements if performed in a workmanlike manner according to the terms of Buyer’s Proposal.
   447             a. Following the end of the Contingency Period, Buyer and Seller will have             days (5 if not specified) for a Negotiation
   448                 Period. During the Negotiation Period:
   449                  (1) Seller will acknowledge in writing Seller’s agreement to satisfy all the terms of Buyer’s Proposal OR
   450                  (2) Buyer and Seller will negotiate another mutually acceptable written agreement, providing for any repairs or improve-
   451                      ments to the Property and/or any credit to Buyer at settlement, as acceptable to the mortgage lender, if any.
   452                  If Seller agrees to satisfy all the terms of Buyer’s Proposal, or Buyer and Seller enter into another mutually acceptable
                                    kf           JTF                                                                                           RJP
   453   Buyer Initials:______________________
                            12/20/20 12/20/20                                 ASR Page 8 of 14                          Seller Initials:______________________
                                                                                                                                              12/20/20
                               5:19 AM EST 6:51 AM EST                                                                                      2:03 PM EST
                              dotloop verified
                                            dotloop verified                                                                               dotloop verified
dotloop signature verification: dtlp.us/Kcwt-7yi7-bJUd
                                dtlp.us/anPf-eExD-fvP3

                         Case21-10327-elf
                         Case 21-10327-elf Doc
                                            Doc71-22
                                                 15-6 Filed
                                                         Filed02/16/21
                                                                04/07/21 Entered
                                                                           Entered02/16/21
                                                                                    04/07/2116:28:40
                                                                                             17:04:33 Desc
                                                                                                      Desc
                                                     ExhibittoFSell
                                         Exhibit D: Motion       Page
                                                                    Part10
                                                                         11of 15
                                                                              Page 10 of 38
   454                  written agreement, Buyer accepts the Property and agrees to the RELEASE in Paragraph 28 of this Agreement and the
   455                  Negotiation Period ends.
   456             b. If no mutually acceptable written agreement is reached, or if Seller fails to respond during the Negotiation Period, within
   457                  _____ days (2 if not specified) following the end of the Negotiation Period, Buyer will:
   458                  (1) Accept the Property with the information stated in the Report(s) and agree to the RELEASE in Paragraph 28 of this
   459                      Agreement, OR
   460                  (2) Terminate this Agreement by written notice to Seller, with all deposit monies returned to Buyer according to the terms
   461                      of Paragraph 26 of this Agreement.
   462              If Buyer and Seller do not reach a mutually acceptable written agreement, and Buyer does not terminate this Agreement
   463              by written notice to Seller within the time allotted in Paragraph 13(B)(3)(b), Buyer will accept the Property and agree
   464              to the RELEASE in Paragraph 28 of this Agreement. Ongoing negotiations do not automatically extend the Negotiation
   465              Period.
   466     (C) If a Report reveals the need to expand or replace the existing individual on-lot sewage disposal system, Seller may, within _____
   467         days (25 if not specified) of receiving the Report, submit a Proposal to Buyer. The Proposal will include, but not be limited to,
   468         the name of the company to perform the expansion or replacement; provisions for payment, including retests; and a projected
   469         completion date for corrective measures. Within 5 DAYS of receiving Seller’s Proposal, or if no Proposal is provided within
   470         the stated time, Buyer will notify Seller in writing of Buyer’s choice to:
   471         1. Agree to the terms of the Proposal, accept the Property and agree to the RELEASE in Paragraph 28 of this Agreement, OR
   472         2. Terminate this Agreement by written notice to Seller, with all deposit monies returned to Buyer according to the terms of
   473             Paragraph 26 of this Agreement, OR
   474         3. Accept the Property and the existing system and agree to the RELEASE in Paragraph 28 of this Agreement. If required by
   475             any mortgage lender and/or any governmental authority, Buyer will correct the defects before settlement or within the time
   476             required by the mortgage lender and/or governmental authority, at Buyer’s sole expense, with permission and access to the
   477             Property given by Seller, which may not be unreasonably withheld. If Seller denies Buyer permission and/or access to correct
   478             the defects, Buyer may, within 5 DAYS of Seller’s denial, terminate this Agreement by written notice to Seller, with all
   479             deposit monies returned to Buyer according to the terms of Paragraph 26 of this Agreement.
   480         If Buyer fails to respond within the time stated in Paragraph 13(C) or fails to terminate this Agreement by written notice to
   481         Seller within that time, Buyer will accept the Property and agree to the RELEASE in Paragraph 28 of this Agreement.
   482 14. TITLES, SURVEYS AND COSTS (6-20)
   483     (A) Within _____ days (7 if not specified) from the Execution Date of this Agreement, Buyer will order from a reputable title company
   484         for delivery to Seller a comprehensive title report on the Property. Upon receipt, Buyer will deliver a free copy of the title report
   485         to Seller.
   486     (B) Buyer is encouraged to obtain an owner’s title insurance policy to protect Buyer. An owner’s title insurance policy is different
   487         from a lender’s title insurance policy, which will not protect Buyer from claims and attacks on the title. Owner’s title insurance
   488         policies come in standard and enhanced versions; Buyer should consult with a title insurance agent about Buyer’s options.
   489         Buyer agrees to release and discharge any and all claims and losses against Broker for Buyer should Buyer neglect to obtain an
   490         owner’s title insurance policy.
   491     (C) Buyer will pay for the following: (1) Title search, title insurance and/or mechanics’ lien insurance, or any fee for cancellation;
   492         (2) Flood insurance, fire insurance, hazard insurance, mine subsidence insurance, or any fee for cancellation; (3) Appraisal fees
   493         and charges paid in advance to mortgage lender; (4) Buyer’s customary settlement costs and accruals.
   494     (D) Any survey or surveys required by the title insurance company or the abstracting company for preparing an adequate legal descrip-
   495         tion of the Property (or the correction thereof) will be obtained and paid for by Seller. Any survey or surveys desired by Buyer or
   496         required by the mortgage lender will be obtained and paid for by Buyer.
   497     (E) The Property will be conveyed with good and marketable title that is insurable by a reputable title insurance company at the reg-
   498         ular rates, free and clear of all liens, encumbrances, and easements, excepting however the following: existing deed restrictions;
   499         historic preservation restrictions or ordinances; building restrictions; ordinances; easements of roads; easements visible upon the
   500         ground; easements of record; and privileges or rights of public service companies, if any.
   501     (F) If a change in Seller’s financial status affects Seller’s ability to convey title to the Property on or before the Settlement Date, or
   502         any extension thereof, Seller shall promptly notify Buyer in writing. A change in financial status includes, but is not limited to,
   503         Seller filing bankruptcy; filing of a foreclosure lawsuit against the Property; entry of a monetary judgment against Seller; notice
   504         of public tax sale affecting the Property; and Seller learning that the sale price of the Property is no longer sufficient to satisfy all
   505         liens and encumbrances against the Property.
   506     (G) If Seller is unable to give good and marketable title that is insurable by a reputable title insurance company at the regular rates,
   507         as specified in Paragraph 14(E), Buyer may terminate this Agreement by written notice to Seller, with all deposit monies returned
   508         to Buyer according to the terms of Paragraph 26 of this Agreement, or take such title as Seller can convey. If the title condition
   509         precludes Seller from conveying title, Buyer’s sole remedy shall be to terminate this Agreement. Upon termination, all deposit
   510         monies shall be returned to Buyer according to the terms of Paragraph 26 of this Agreement and Seller will reimburse Buyer for
   511         any costs incurred by Buyer for any inspections or certifications obtained according to the terms of this Agreement, and for those
   512         items specified in Paragraph 14(C) items (1), (2), (3) and in Paragraph 14(D).
   513     (H) Oil, gas, mineral, or other rights of this Property may have been previously conveyed or leased, and Sellers make no representation
   514         about the status of those rights unless indicated elsewhere in this Agreement.
   515             Oil, Gas and Mineral Rights Addendum (PAR Form OGM) is attached to and made part of this Agreement.



                                   kf           JTF                                                                                  RJP
   516   Buyer Initials:______________________
                            12/20/20 12/20/20                            ASR Page 9 of 14                        Seller Initials:______________________
                                                                                                                                      12/20/20
                              5:19 AM EST 6:51 AM EST                                                                             2:03 PM EST
                             dotloop verified
                                           dotloop verified                                                                      dotloop verified
dotloop signature verification: dtlp.us/Kcwt-7yi7-bJUd
                                dtlp.us/anPf-eExD-fvP3

                         Case21-10327-elf
                         Case 21-10327-elf Doc
                                            Doc71-22
                                                 15-6 Filed
                                                         Filed02/16/21
                                                                04/07/21 Entered
                                                                           Entered02/16/21
                                                                                    04/07/2116:28:40
                                                                                             17:04:33 Desc
                                                                                                      Desc
                                                     ExhibittoFSell
                                         Exhibit D: Motion       Page
                                                                    Part11
                                                                         11of 15
                                                                              Page 11 of 38
   517     (I) COAL NOTICE (Where Applicable)
   518         this document may not sell, convey, transfer, include or insure the title to the coal and rights of support under-
   519         neath the surface land described or referred to herein, and the owner or owners of such coal may have the com-
   520         plete legal right to remove all such coal and in that connection, damage may result to the surface of the land and
   521         any house, building or other structure on or in such land. (This notice is set forth in the manner provided in Section 1 of
   522         the Act of July 17, 1957, P.L. 984.) “Buyer acknowledges that he may not be obtaining the right of protection against subsidence
   523         resulting from coal mining operations, and that the property described herein may be protected from damage due to mine subsid-
   524         ence by a private contract with the owners of the economic interests in the coal. This acknowledgement is made for the purpose
   525         of complying with the provisions of Section 14 of the Bituminous Mine Subsidence and the Land Conservation Act of April 27,
   526         1966.” Buyer agrees to sign the deed from Seller which deed will contain the aforesaid provision.
   527     (J) The Property is not a “recreational cabin” as defined in the Pennsylvania Construction Code Act unless otherwise stated here: _____
   528         ___________________________________________________________________________________________________________
   529     (K) 1. This property is not subject to a Private Transfer Fee Obligation unless otherwise stated here: _________________________
   530                 Private Transfer Fee Addendum (PAR Form PTF) is attached to and made part of this Agreement.
   531         2. Notices Regarding Private Transfer Fees: In Pennsylvania, Private Transfer Fees are defined and regulated in the Private
   532              Transfer Fee Obligation Act (Act 1 of 2011; 68 Pa.C.S. §§ 8101, et. seq.), which defines a Private Transfer Fee as “a fee that
   533              is payable upon the transfer of an interest in real property, or payable for the right to make or accept the transfer, if the obli-
   534              gation to pay the fee or charge runs with title to the property or otherwise binds subsequent owners of property, regardless of
   535              whether the fee or charge is a fixed amount or is determined as a percentage of the value of the property, the purchase price or
   536              other consideration given for the transfer.” A Private Transfer Fee must be properly recorded to be binding, and sellers must
   537              disclose the existence of the fees to prospective buyers. Where a Private Transfer Fee is not properly recorded or disclosed,
   538              the Act gives certain rights and protections to buyers.
   539 15. NOTICES, ASSESSMENTS AND MUNICIPAL REQUIREMENTS (9-18)
   540     (A) In the event any notices of public and/or private assessments as described in Paragraph 10(F) (excluding assessed value) are
   541         received after Seller has signed this Agreement and before settlement, Seller will within 5 DAYS of receiving the notices and/
   542         or assessments provide a copy of the notices and/or assessments to Buyer and will notify Buyer in writing that Seller will:
   543         1. Fully comply with the notices and/or assessments, at Seller’s expense, before settlement. If Seller fully complies with the
   544              notices and/or assessments, Buyer accepts the Property and agrees to the RELEASE in Paragraph 28 of this Agreement, OR
   545         2. Not comply with the notices and/or assessments. If Seller chooses not to comply with the notices and/or assessments, or fails
   546              within the stated time to notify Buyer whether Seller will comply, Buyer will notify Seller in writing within 5 DAYS
   547              that Buyer will:
   548              a. Comply with the notices and/or assessments at Buyer’s expense, accept the Property, and agree to the RELEASE in
   549                  Paragraph 28 of this Agreement, OR
   550              b. Terminate this Agreement by written notice to Seller, with all deposit monies returned to Buyer according to the terms of
   551                  Paragraph 26 of this Agreement.
   552              If Buyer fails to respond within the time stated in Paragraph 15(A)(2) or fails to terminate this Agreement by written notice
   553              to Seller within that time, Buyer will accept the Property and agree to the RELEASE in Paragraph 28 of this Agreement.
   554     (B) If required by law, within 30 DAYS from the Execution Date of this Agreement, but in no case later than 15 DAYS prior to
   555         Settlement Date, Seller will order at Seller’s expense a certification from the appropriate municipal department(s) disclosing notice
   556         of any uncorrected violations of zoning, housing, building, safety or fire ordinances and/or a certificate permitting occupancy of
   557         the Property. If Buyer receives a notice of any required repairs/improvements, Buyer will promptly deliver a copy of the notice to
   558         Seller.
   559         1. Within 5 DAYS of receiving notice from the municipality that repairs/improvements are required, Seller will deliver a
   560              copy of the notice to Buyer and notify Buyer in writing that Seller will:
   561              a. Make the required repairs/improvements to the satisfaction of the municipality. If Seller makes the required repairs/
   562                  improvements, Buyer accepts the Property and agrees to the RELEASE in Paragraph 28 of this Agreement, OR
   563              b. Not make the required repairs/improvements. If Seller chooses not to make the required repairs/improvements, Buyer will
   564                  notify Seller in writing within 5 DAYS that Buyer will:
   565                  (1) Accept a temporary access certificate or temporary use and occupancy certificate, agree to the RELEASE in Paragraph
   566                      28 of this Agreement and make the repairs at Buyer’s expense after settlement, OR
   567                  (2) Terminate this Agreement by written notice to Seller, with all deposit monies returned to Buyer according to the terms
   568                      of Paragraph 26 of this Agreement.
   569                  If Buyer fails to respond within the time stated in Paragraph 15(B)(1)(b) or fails to terminate this Agreement by writ-
   570                  ten notice to Seller within that time, Buyer will accept the Property and agree to the RELEASE in Paragraph 28 of this
   571                  Agreement, and Buyer accepts the responsibility to perform the repairs/improvements according to the terms of the
   572                  notice provided by the municipality.
   573         2. If repairs/improvements are required and Seller fails to provide a copy of the notice to Buyer as required in this Paragraph,
   574              Seller will perform all repairs/improvements as required by the notice at Seller’s expense. Paragraph 15(B)(2) will survive
   575              settlement.
   576 16. CONDOMINIUM/PLANNED COMMUNITY (HOMEOWNER ASSOCIATIONS) NOTICE (9-16)
   577     (A) Property is NOT a Condominium or part of a Planned Community unless checked below.
   578              CONDOMINIUM. The Property is a unit of a condominium that is primarily run by a unit owners’ association. Section 3407
   579              of the Uniform Condominium Act of Pennsylvania requires Seller to furnish Buyer with a Certificate of Resale and copies of
   580              the condominium declaration (other than plats and plans), the bylaws and the rules and regulations of the association.
                                    kf           JTF                                                                                RJP
   581   Buyer Initials:______________________
                            12/20/20 12/20/20                           ASR Page 10 of 14                       Seller Initials:______________________
                                                                                                                                    12/20/20
                               5:19 AM EST 6:51 AM EST                                                                           2:03 PM EST
                              dotloop verified
                                            dotloop verified                                                                    dotloop verified
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-22
                        15-6 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                  Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            ExhibittoFSell
                Exhibit D: Motion       Page
                                           Part12
                                                11of 15
                                                     Page 12 of 38
dotloop signature verification: dtlp.us/Kcwt-7yi7-bJUd
                                dtlp.us/anPf-eExD-fvP3

                         Case21-10327-elf
                         Case 21-10327-elf Doc
                                            Doc71-22
                                                 15-6 Filed
                                                         Filed02/16/21
                                                                04/07/21 Entered
                                                                           Entered02/16/21
                                                                                    04/07/2116:28:40
                                                                                             17:04:33 Desc
                                                                                                      Desc
                                                     ExhibittoFSell
                                         Exhibit D: Motion       Page
                                                                    Part13
                                                                         11of 15
                                                                              Page 13 of 38
   645 20. RECORDING (9-05)
   646     This Agreement will not be recorded in the Office of the Recorder of Deeds or in any other office or place of public record. If Buyer
   647     causes or permits this Agreement to be recorded, Seller may elect to treat such act as a default of this Agreement.
   648 21. ASSIGNMENT (1-10)
   649     This Agreement is binding upon the parties, their heirs, personal representatives, guardians and successors, and to the extent assign-
   650     able, on the assigns of the parties hereto. Buyer will not transfer or assign this Agreement without the written consent of Seller unless
   651     otherwise stated in this Agreement. Assignment of this Agreement may result in additional transfer taxes.
   652 22. GOVERNING LAW, VENUE AND PERSONAL JURISDICTION (9-05)
   653     (A) The validity and construction of this Agreement, and the rights and duties of the parties, will be governed in accordance with the
   654          laws of the Commonwealth of Pennsylvania.
   655     (B) The parties agree that any dispute, controversy or claim arising under or in connection with this Agreement or its performance
   656          by either party submitted to a court shall be filed exclusively by and in the state or federal courts sitting in the Commonwealth of
   657          Pennsylvania.
   658 23. FOREIGN INVESTMENT IN REAL PROPERTY TAX ACT OF 1980 (FIRPTA) (1-17)
   659     The disposition of a U.S. real property interest by a foreign person (the transferor) is subject to the Foreign Investment in Real Property
   660     Tax Act of 1980 (FIRPTA) income tax withholding. FIRPTA authorized the United States to tax foreign persons on dispositions of U.S.
   661     real property interests. This includes but is not limited to a sale or exchange, liquidation, redemption, gift, transfers, etc. Persons pur-
   662     chasing U.S. real property interests (transferee) from foreign persons, certain purchasers’ agents, and settlement officers are required
   663     to withhold up to 15 percent of the amount realized (special rules for foreign corporations). Withholding is intended to ensure U.S.
   664     taxation of gains realized on disposition of such interests. The transferee/Buyer is the withholding agent. If you are the transferee/
   665     Buyer you must find out if the transferor is a foreign person as defined by the Act. If the transferor is a foreign person and you fail to
   666     withhold, you may be held liable for the tax.
   667 24. NOTICE REGARDING CONVICTED SEX OFFENDERS (MEGAN’S LAW) (4-14)
   668     The Pennsylvania General Assembly has passed legislation (often referred to as “Megan’s Law,” 42 Pa.C.S. § 9791 et seq.) providing
   669     for community notification of the presence of certain convicted sex offenders. Buyers are encouraged to contact the municipal
   670     police department or the Pennsylvania State Police for information relating to the presence of sex offenders near a particular prop-
   671     erty, or to check the information on the Pennsylvania State Police Web site at www.pameganslaw.state.pa.us.
   672 25. REPRESENTATIONS (1-10)
   673     (A) All representations, claims, advertising, promotional activities, brochures or plans of any kind made by Seller, Brokers, their licens-
   674          ees, employees, officers or partners are not a part of this Agreement unless expressly incorporated or stated in this Agreement.
   675          This Agreement contains the whole agreement between Seller and Buyer, and there are no other terms, obligations, covenants,
   676          representations, statements or conditions, oral or otherwise, of any kind whatsoever concerning this sale. This Agreement will not
   677          be altered, amended, changed or modified except in writing executed by the parties.
   678     (B) Unless otherwise stated in this Agreement, Buyer has inspected the Property (including fixtures and any personal property spe-
   679          cifically listed herein) before signing this Agreement or has waived the right to do so, and agrees to purchase the Property
   680          IN ITS PRESENT CONDITION, subject to inspection contingencies elected in this Agreement. Buyer acknowledges that
   681          Brokers, their licensees, employees, officers or partners have not made an independent examination or determination of the
   682          structural soundness of the Property, the age or condition of the components, environmental conditions, the permitted uses, nor of
   683          conditions existing in the locale where the Property is situated; nor have they made a mechanical inspection of any of the systems
   684          contained therein.
   685     (C) Any repairs required by this Agreement will be completed in a workmanlike manner.
   686     (D) Broker(s) have provided or may provide services to assist unrepresented parties in complying with this Agreement.
   687 26. DEFAULT, TERMINATION AND RETURN OF DEPOSITS (1-18)
   688     (A) Where Buyer terminates this Agreement pursuant to any right granted by this Agreement, Buyer will be entitled to a return of all
   689          deposit monies paid on account of Purchase Price pursuant to the terms of Paragraph 26(B), and this Agreement will be VOID.
   690          Termination of this Agreement may occur for other reasons giving rise to claims by Buyer and/or Seller for the deposit monies.
   691     (B) Regardless of the apparent entitlement to deposit monies, Pennsylvania law does not allow a Broker holding deposit monies to
   692          determine who is entitled to the deposit monies when settlement does not occur. Broker can only release the deposit monies:
   693          1. If this Agreement is terminated prior to settlement and there is no dispute over entitlement to the deposit monies. A written
   694               agreement signed by both parties is evidence that there is no dispute regarding deposit monies.
   695          2. If, after Broker has received deposit monies, Broker receives a written agreement that is signed by Buyer and Seller, directing
   696               Broker how to distribute some or all of the deposit monies.
   697          3. According to the terms of a final order of court.
   698          4. According to the terms of a prior written agreement between Buyer and Seller that directs the Broker how to distribute the
   699               deposit monies if there is a dispute between the parties that is not resolved. (See Paragraph 26(C))
   700     (C) Buyer and Seller agree that if there is a dispute over the entitlement to deposit monies that is unresolved ______ days (180 if not
   701          specified) after the Settlement Date stated in Paragraph 4(A) (or any written extensions thereof) or following termination of the
   702          Agreement, whichever is earlier, then the Broker holding the deposit monies will, within 30 days of receipt of Buyer’s written
   703          request, distribute the deposit monies to Buyer unless the Broker is in receipt of verifiable written notice that the dispute is the
   704          subject of litigation or mediation. If Broker has received verifiable written notice of litigation or mediation prior to the receipt of
   705          Buyer’s request for distribution, Broker will continue to hold the deposit monies until receipt of a written distribution agreement
   706          between Buyer and Seller or a final court order. Buyer and Seller are advised to initiate litigation or mediation for any portion of
   707          the deposit monies prior to any distribution made by Broker pursuant to this paragraph. Buyer and Seller agree that the distribution
   708          of deposit monies based upon the passage of time does not legally determine entitlement to deposit monies, and that the parties
   709          maintain their legal rights to pursue litigation even after a distribution is made.
                             kf     JTF                                                                                                RJP
   710 Buyer Initials:______________________                              ASR Page 12 of 14                       Seller Initials:______________________
                                                                                                                                      12/20/20
                                 12/20/20      12/20/20
                                                                                                                                 2:03 PM EST
                               5:19 AM EST 6:51 AM EST                                                                          dotloop verified
                              dotloop verified
                                            dotloop verified
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-22
                        15-6 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                  Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            ExhibittoFSell
                Exhibit D: Motion       Page
                                           Part14
                                                11of 15
                                                     Page 14 of 38
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-22
                        15-6 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                  Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            ExhibittoFSell
                Exhibit D: Motion       Page
                                           Part15
                                                11of 15
                                                     Page 15 of 38
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-22
                        15-7 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            ExhibittoGSellPage
                Exhibit D: Motion               1 of 15
                                           Part 11   Page 16 of 38




                   Exhibit G
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-22
                        15-7 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            ExhibittoGSellPage
                Exhibit D: Motion               2 of 15
                                           Part 11   Page 17 of 38
dotloop signature verification: dtlp.us/TCfp-Bxoj-Sruy
                                dtlp.us/01KT-YK5t-35ie

                         Case21-10327-elf
                         Case 21-10327-elf Doc
                                            Doc71-22
                                                 15-7 Filed
                                                         Filed02/16/21
                                                                04/07/21 Entered
                                                                            Entered02/16/21
                                                                                    04/07/2116:28:40
                                                                                             17:04:33 Desc
                                                                                                      Desc
                                                     ExhibittoGSellPage
                                         Exhibit D: Motion               3 of 15
                                                                    Part 11   Page 18 of 38
     1   1.   By this Agreement                       , dated12/17/2020
                                                              _______________________________________________________________________ ,
     2        Seller hereby agrees to sell and convey to Buyer, who agrees to purchase, the identified Property.
     3   2.   PURCHASE PRICE AND DEPOSITS (4-14)
     4        (A) Purchase Price $ 270,000
     5             (two hundred seventy thousand
     6                                                                                                    U.S. Dollars), to be paid by Buyer as follows:
     7             1. Initial Deposit, within            days (5 if not specified) of Execution Date,
     8                  if not included with this Agreement:                                              $_____________________________________
                                                                                                            5,000
     9             2. Additional Deposit within             days of the Execution Date:                   $_____________________________________
    10             3.                                                                                     $_____________________________________
    11             Remaining balance will be paid at settlement.
    12        (B) All funds paid by Buyer, including deposits, will be paid by check, cashier’s check or wired funds. All funds paid by Buyer
    13             within 30 days of settlement, including funds paid at settlement, will be by cashier’s check or wired funds, but not by per-
    14             sonal check.
    15        (C) Deposits, regardless of the form of payment, will be paid in U.S. Dollars to Broker for Seller (unless otherwise stated here: ___
    16              _____________________________________________________________________________________________________ ),
    17             who will retain deposits in an escrow account in conformity with all applicable laws and regulations until consummation or
    18             termination of this Agreement. Only real estate brokers are required to hold deposits in accordance with the rules and regulations
    19             of the State Real Estate Commission. Checks tendered as deposit monies may be held uncashed pending the execution of this
    20             Agreement.
    21   3.   SELLER ASSIST (If Applicable) (1-10)
    22        Seller will pay $___________________________________
                                   0                                              or _______________ % of Purchase Price (0 if not specified) toward
    23        Buyer’s costs, as permitted by the mortgage lender, if any. Seller is only obligated to pay up to the amount or percentage which is
    24        approved by mortgage lender.
    25   4.   SETTLEMENT AND POSSESSION (4-14)
    26        (A) Settlement Date is__________________________________________________________,
                                        01/22/2021                                                                    or before if Buyer and Seller agree.
    27        (B) Settlement will occur in the county where the Property is located or in an adjacent county, during normal business hours, unless
    28              Buyer and Seller agree otherwise.
    29        (C) At time of settlement, the following will be pro-rated on a daily basis between Buyer and Seller, reimbursing where applicable:
    30              current taxes; rents; interest on mortgage assumptions; condominium fees and homeowner association fees; water and/or sewer
    31              fees, together with any other lienable municipal service fees. All charges will be prorated for the period(s) covered. Seller will
    32              pay up to and including the date of settlement and Buyer will pay for all days following settlement, unless otherwise stated here:
    33               _____________________________________________________________________________________________________
    34        (D) For purposes of prorating real estate taxes, the “periods covered” are as follows:
    35              1. Municipal tax bills for all counties and municipalities in Pennsylvania are for the period from January 1 to December 31.
    36              2. School tax bills for the Philadelphia, Pittsburgh and Scranton School Districts are for the period from January 1 to December
    37                    31. School tax bills for all other school districts are for the period from July 1 to June 30.
    38        (E) Conveyance from Seller will be by fee simple deed of special warranty unless otherwise stated here: ____________________
    39               _____________________________________________________________________________________________________
    40        (F) Payment of transfer taxes will be divided equally between Buyer and Seller unless otherwise stated here: _________________
    41
                     _____________________________________________________________________________________________________
    42
              (G) Possession is to be delivered by deed, existing keys and physical possession to a vacant Property free of debris, with all structures
    43
    44
                    broom-clean, at day and time of settlement, unless Seller, before signing this Agreement, has identified in writing that the Property
    45
                    is subject to a lease.
    46        (H) If Seller has identified in writing that the Property is subject to a lease, possession is to be delivered by deed, existing keys and
    47              assignment of existing leases for the Property, together with security deposits and interest, if any, at day and time of settlement.
    48              Seller will not enter into any new leases, nor extend existing leases, for the Property without the written consent of Buyer. Buyer
    49              will acknowledge existing lease(s) by initialing the lease(s) at the execution of this Agreement, unless otherwise stated in this
    50              Agreement.
    51                  Tenant-Occupied Property Addendum (PAR Form TOP) is attached and made part of this Agreement.
    52   5.   DATES/TIME IS OF THE ESSENCE (1-10)
    53        (A) Written acceptance of all parties will be on or before: ____________________________________________________________
                                                                              12/17/2020
    54        (B) The Settlement Date and all other dates and times identified for the performance of any obligations of this Agreement are of the
    55             essence and are binding.
    56        (C) The Execution Date of this Agreement is the date when Buyer and Seller have indicated full acceptance of this Agreement by
    57             signing and/or initialing it. For purposes of this Agreement, the number of days will be counted from the Execution Date, exclud-
    58             ing the day this Agreement was executed and including the last day of the time period. All changes to this Agreement should be
    59             initialed and dated.
    60        (D) The Settlement Date is not extended by any other provision of this Agreement and may only be extended by mutual written agree-
    61             ment of the parties.
    62        (E) Certain terms and time periods are pre-printed in this Agreement as a convenience to the Buyer and Seller. All pre-printed terms
    63             and time periods are negotiable and may be changed by striking out the pre-printed text and inserting different terms acceptable
    64             to all parties, except where restricted by law.
                                bjh    SAH                                                                                               RJP
    65   Buyer Initials:______________________
                             12/17/20 12/17/20                           ASR Page 2 of 14                           Seller Initials:______________________
                                                                                                                                          12/17/20
                                1:23 PM EST 1:05 PM EST                                                                               4:43 PM EST
                               dotloop verified
                                             dotloop verified                                                                        dotloop verified
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-22
                        15-7 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            ExhibittoGSellPage
                Exhibit D: Motion               4 of 15
                                           Part 11   Page 19 of 38
dotloop signature verification: dtlp.us/TCfp-Bxoj-Sruy
                                dtlp.us/01KT-YK5t-35ie

                         Case21-10327-elf
                         Case 21-10327-elf Doc
                                            Doc71-22
                                                 15-7 Filed
                                                         Filed02/16/21
                                                                04/07/21 Entered
                                                                            Entered02/16/21
                                                                                    04/07/2116:28:40
                                                                                             17:04:33 Desc
                                                                                                      Desc
                                                     ExhibittoGSellPage
                                         Exhibit D: Motion               5 of 15
                                                                    Part 11   Page 20 of 38
  128                   all deposit monies will be returned to Buyer according to the terms of Paragraph 26 and this Agreement will be VOID. Buyer
  129                   will be responsible for any costs incurred by Buyer for any inspections or certifications obtained according to the terms of this
  130                   Agreement, and any costs incurred by Buyer for: (1) Title search, title insurance and/or mechanics’ lien insurance, or any fee
  131                   for cancellation; (2) Flood insurance, fire insurance, hazard insurance, mine subsidence insurance, or any fee for cancellation;
  132                   (3) Appraisal fees and charges paid in advance to mortgage lender(s).
  133        (C)    The Loan-To-Value ratio (LTV) is used by lenders as one tool to help assess their potential risk of a mortgage loan. A particular
  134               LTV may be necessary to qualify for certain loans, or buyers might be required to pay additional fees if the LTV exceeds a spe-
  135               cific level. The appraised value of the Property may be used by lenders to determine the maximum amount of a mortgage loan.
  136               The appraised value is determined by an independent appraiser, subject to the mortgage lender’s underwriter review, and may be
  137               higher or lower than the Purchase Price and/or market price of the property.
  138        (D)    The interest rate(s) and fee(s) provisions in Paragraph 8(A) are satisfied if the mortgage lender(s) gives Buyer the right to guarantee
  139               the interest rate(s) and fee(s) at or below the maximum levels stated. If lender(s) gives Buyer the right to lock in the interest rate(s),
  140               Buyer will do so at least 15 days before Settlement Date. Buyer gives Seller the right, at Seller’s sole option and as permitted
  141               by law and the mortgage lender(s), to contribute financially, without promise of reimbursement, to Buyer and/or the mortgage
  142               lender(s) to make the above mortgage term(s) available to Buyer.
  143        (E)    Within _____ days (7 if not specified) from the Execution Date of this Agreement, Buyer will make a completed mortgage appli-
  144               cation (including payment for and ordering of credit reports without delay) for the mortgage terms and to the mortgage lender(s)
  145               identified in Paragraph 8(A), if any, otherwise to a responsible mortgage lender(s) of Buyer’s choice. Broker for Buyer, if any,
  146               otherwise Broker for Seller, is authorized to communicate with the mortgage lender(s) to assist in the mortgage loan process.
  147               Broker for Seller, if any, is permitted to contact the morgage lender(s) at any time to determine the status of the mortgage loan
  148               application.
  149        (F)    Buyer will be in default of this Agreement if Buyer furnishes false information to anyone concerning Buyer’s financial and/
  150               or employment status, fails to cooperate in good faith with processing the mortgage loan application (including payment for and
  151               ordering of appraisal without delay), fails to lock in interest rate(s) as stated in Paragraph 8(D), or otherwise causes the lender to
  152               reject, or refuse to approve or issue, a mortgage loan commitment.
  153        (G)    If the mortgage lender(s), or a property and casualty insurer providing insurance required by the mortgage lender(s), requires
  154               repairs to the Property, Buyer will, upon receiving the requirements, deliver a copy of the requirements to Seller. Within 5
  155               DAYS of receiving the copy of the requirements, Seller will notify Buyer whether Seller will make the required repairs at Seller’s
  156               expense.
  157               1. If Seller makes the required repairs to the satisfaction of the mortgage lender and/or insurer, Buyer accepts the Property and
  158                   agrees to the RELEASE in Paragraph 28 of this Agreement.
  159               2. If Seller will not make the required repairs, or if Seller fails to respond within the stated time, Buyer will, within           5
  160                   DAYS, notify Seller of Buyer’s choice to:
  161                   a. Make the repairs/improvements at Buyer’s expense, with permission and access to the Property given by Seller, which
  162                        will not be unreasonably withheld (Seller may require that Buyer sign a pre-settlement possession agreement such as the
  163                        Pre-Settlement Possession Addendum [PAR Form PRE], which shall not, in and of itself, be considered unreasonable), OR
  164                   b. Terminate this Agreement by written notice to Seller, with all deposit monies returned to Buyer according to the terms of
  165                        Paragraph 26 of this Agreement.
  166                   If Buyer fails to respond within the time stated in Paragraph 8(G)(2) or fails to terminate this Agreement by written notice
  167                   to Seller within that time, Buyer will accept the Property, make the required repairs/improvements at Buyer’s expense and
  168                   agree to the RELEASE in Paragraph 28 of this Agreement.
  169                                                           FHA/VA, IF APPLICABLE
  170        (H) It is expressly agreed that notwithstanding any other provisions of this contract, Buyer will not be obligated to complete the pur-
  171            chase of the Property described herein or to incur any penalty by forfeiture of earnest money deposits or otherwise unless Buyer
  172            has been given, in accordance with HUD/FHA or VA requirements, a written statement by the Federal Housing Commissioner,
  173            Veterans Administration, or a Direct Endorsement Lender setting forth the appraised value of the Property of not less than
  174            $_________________________ (the Purchase Price as stated in this Agreement). Buyer will have the privilege and option of
  175            proceeding with consummation of the contract without regard to the amount of the appraised valuation. The appraised valuation
  176            is arrived at to determine the maximum mortgage the Department of Housing and Urban Development will insure. HUD does
  177            not warrant the value nor the condition of the Property. Buyer should satisfy himself/herself that the price and condition of the
  178            Property are acceptable.
  179            Warning: Section 1010 of Title 18, U.S.C., Department of Housing and Urban Development and Federal Housing Administration
  180            Transactions, provides, “Whoever for the purpose of influencing in any way the action of such Department, makes, passes, utters
  181            or publishes any statement, knowing the same to be false shall be fined under this title or imprisoned not more than two years,
  182            or both.”
  183        (I) U.S. Department of Housing and Urban Development (HUD) NOTICE TO PURCHASERS: Buyer’s Acknowledgement
  184                 Buyer has received the HUD Notice “For Your Protection: Get a Home Inspection.” Buyer understands the importance of
  185                 getting an independent home inspection and has thought about this before signing this Agreement. Buyer understands that
  186                 FHA will not perform a home inspection nor guarantee the price or condition of the Property.
  187                 Buyer will apply for Section 203(k) financing, and this contract is contingent upon mortgage approval (See Paragraph 8(B))
  188                 and Buyer’s acceptance of additional required repairs as required by the lender.
  189        (J) Certification We the undersigned, Seller(s) and Buyer(s) party to this transaction each certify that the terms of this contract for
  190            purchase are true to the best of our knowledge and belief, and that any other agreement entered into by any of these parties in
  191            connection with this transaction is attached to this Agreement.
                                      bjh         SAH                                                                                        RJP
  192   Buyer Initials:______________________
                            12/17/20 12/17/20                                 ASR Page 4 of 14                         Seller Initials:______________________
                                                                                                                                              12/17/20
                                 1:23 PM EST 1:05 PM EST                                                                                  4:43 PM EST
                                dotloop verified
                                              dotloop verified                                                                           dotloop verified
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-22
                        15-7 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            ExhibittoGSellPage
                Exhibit D: Motion               6 of 15
                                           Part 11   Page 21 of 38
dotloop signature verification: dtlp.us/TCfp-Bxoj-Sruy
                                dtlp.us/01KT-YK5t-35ie

                         Case21-10327-elf
                         Case 21-10327-elf Doc
                                            Doc71-22
                                                 15-7 Filed
                                                         Filed02/16/21
                                                                04/07/21 Entered
                                                                            Entered02/16/21
                                                                                    04/07/2116:28:40
                                                                                             17:04:33 Desc
                                                                                                      Desc
                                                     ExhibittoGSellPage
                                         Exhibit D: Motion               7 of 15
                                                                    Part 11   Page 22 of 38
   259               c. Open Space Act: This Act enables counties to enter into covenants with owners of land designated as farm, forest, water
   260                   supply, or open space land on an adopted municipal, county or regional plan for the purpose of preserving the land as open
   261                   space. A covenant between the owner and county is binding upon any Buyer of the Property during the period of time that
   262                   the covenant is in effect (5 or 10 years). Covenants automatically renew at the end of the covenant period unless specific
   263                   termination notice procedures are followed. Buyer has been advised of the need to determine the restrictions that will apply
   264                   from the sale of the Property to Buyer and the property tax implications that will or may result from a change in use of the
   265                   Property, or any portion of it. Buyer is further advised to determine the term of any covenant now in effect.
   266               d. Conservation Reserve (Enhancement) Program: Properties enrolled in the Conservation Reserve Program or CREP are
   267                   environmentally-sensitive areas, the owners of which receive compensation in exchange for an agreement to maintain the
   268                   land in its natural state. Contracts last from 10 to 15 years and carry penalties to Seller if terminated early by Buyer. Buyer
   269                   has been advised of the need to determine the restrictions on development of the Property and the term of any contract now
   270                   in effect. Seller is advised to determine the financial implications that will or may result from the sale of the Property.
   271     (E) Real Estate Seller Disclosure Law
   272          Generally, the Real Estate Seller Disclosure Law requires that before an agreement of sale is signed, the seller in a residential real
   273          estate transfer must make certain disclosures regarding the property to potential buyers in a form defined by the law. A residential
   274          real estate transfer is defined as a sale, exchange, installment sales contract, lease with an option to buy, grant or other transfer of
   275          an interest in real property where NOT LESS THAN ONE AND NOT MORE THAN FOUR RESIDENTIAL DWELLING
   276          UNITS are involved. Disclosures for condominiums and cooperatives are limited to the seller’s particular unit(s). Disclosures
   277          regarding common areas or facilities are not required, as those elements are already addressed in the laws that govern the resale
   278          of condominium and cooperative interests.
   279     (F) Public and/or Private Assessments
   280          1. Seller represents that, as of the date Seller signed this Agreement, no public improvement, condominium or homeowner asso-
   281               ciation assessments have been made against the Property which remain unpaid, and that no notice by any government or public
   282               authority (excluding assessed value) has been served upon Seller or anyone on Seller’s behalf, including notices relating to
   283               violations of zoning, housing, building, safety or fire ordinances that remain uncorrected, and that Seller knows of no condition
   284               that would constitute a violation of any such ordinances that remain uncorrected, unless otherwise specified here:________
   285                ___________________________________________________________________________________________________
   286          2. Seller knows of no other potential notices (including violations) and/or assessments except as follows: _________________
   287                ____________________________________________________________________________________________________
   288     (G) Highway Occupancy Permit
   289          Access to a public road may require issuance of a highway occupancy permit from the Department of Transportation.
   290     (H) Internet of Things (IoT) Devices
   291          1. The presence of smart and green home devices that are capable of connecting to the Internet, directly or indirectly, and the data
   292               stored on those various devices make up a digital ecosystem in the Property sometimes referred to as the “Internet of Things
   293               (IoT).” Buyer and Seller acknowledge that IoT devices may transmit data to third parties outside of the control of their owner.
   294          2. On or before settlement, Seller will make a reasonable effort to clear all data stored on all IoT devices located on the Property
   295               and included in the sale. Seller further acknowledges that all personal devices owned by Seller (including but not limited to
   296               cellular telephones, personal computers and tablets) having connectivity to any IoT device(s) located on the Property will be
   297               disconnected and cleared of relevant data prior to settlement. Further, no attempts will be made after settlement by Seller or
   298               anyone on Seller’s behalf to access any IoT devices remaining on the Property.
   299          3. Following settlement, Buyer will make a reasonable effort to clear all stored data from any IoT device(s) remaining on the
   300               Property and to restrict access to said devices by Seller, Seller’s agents or any third party to whom Seller may have previously
   301               provided access. This includes, but is not limited to, restoring IoT devices to original settings, changing passwords or codes,
   302               updating network settings and submitting change of ownership and contact information to device manufacturers and service
   303               providers.
   304          4. This paragraph will survive settlement.
   305 11. WAIVER OF CONTINGENCIES (9-05)
   306     If this Agreement is contingent on Buyer’s right to inspect and/or repair the Property, or to verify insurability, environmental condi-
   307     tions, boundaries, certifications, zoning classification or use, or any other information regarding the Property, Buyer’s failure to exer-
   308     cise any of Buyer’s options within the times set forth in this Agreement is a WAIVER of that contingency and Buyer accepts
   309     the Property and agrees to the RELEASE in Paragraph 28 of this Agreement.
   310 12. BUYER’S DUE DILIGENCE/INSPECTIONS (10-18)
   311     (A) Rights and Responsibilities
   312          1. Seller will provide access to insurers’ representatives and, as may be required by this Agreement or by mortgage lender(s), to
   313              surveyors, municipal officials, appraisers and inspectors; in addition, unless otherwise agreed, only Parties and their real estate
   314              licensee(s) may attend any inspections.
   315          2. Buyer may make two pre-settlement walk-through inspections of the Property for the limited purpose of determining that the
   316              condition of the Property is as required by this Agreement and any addenda. Buyer’s right to these inspections is not waived
   317              by any other provision of this Agreement.
   318          3. Seller will have heating and all utilities (including fuel(s)) on for all inspections/appraisals.
   319          4. All inspectors, including home inspectors, are authorized by Buyer to provide a copy of any inspection Report to Broker for
   320              Buyer.
   321          5. Seller has the right, upon request, to receive a free copy of any inspection Report from the party for whom it was prepared.
   322              Unless otherwise stated, Seller does not have the right to receive a copy of any lender’s appraisal report.
                                     bjh         SAH                                                                                  RJP
   323   Buyer Initials:______________________
                             12/17/20 12/17/20                           ASR Page 6 of 14                        Seller Initials:______________________
                                                                                                                                       12/17/20
                                1:23 PM EST 1:05 PM EST
                               dotloop verified
                                             dotloop verified                                                                      4:43 PM EST
                                                                                                                                  dotloop verified
dotloop signature verification: dtlp.us/TCfp-Bxoj-Sruy
                                dtlp.us/01KT-YK5t-35ie

                         Case21-10327-elf
                         Case 21-10327-elf Doc
                                            Doc71-22
                                                 15-7 Filed
                                                         Filed02/16/21
                                                                04/07/21 Entered
                                                                            Entered02/16/21
                                                                                    04/07/2116:28:40
                                                                                             17:04:33 Desc
                                                                                                      Desc
                                                     ExhibittoGSellPage
                                         Exhibit D: Motion               8 of 15
                                                                    Part 11   Page 23 of 38
   324          (B) Buyer waives or elects at Buyer’s expense to have the following inspections, certifications, and investigations (referred to as
   325                 “Inspection” or “Inspections”) performed by professional contractors, home inspectors, engineers, architects and other properly
   326                 licensed or otherwise qualified professionals. All inspections shall be non-invasive, unless otherwise agreed in writing. If the same
   327                 inspector is inspecting more than one system, the inspector must comply with the Home Inspection Law. (See Paragraph 12(D)
   328                 for Notices Regarding Property and Environmental Inspections)
   329          (C) For elected Inspection(s), Buyer will, within the Contingency Period stated in Paragraph 13(A), complete Inspections, obtain any
   330                 Inspection Reports or results (referred to as “Report” or “Reports”), and accept the Property, terminate this Agreement, or submit
   331                 a written corrective proposal to Seller, according to the terms of Paragraph 13(B).
   332                         Home/Property Inspections and Environmental Hazards (mold, etc.)
   333 Elected Buyer may conduct an inspection of the Property’s structural components; roof; exterior windows and exterior Waived
           bjh       SAH
   334 ________
        12/17/20 12/17/20
                               doors; exterior building material, fascia, gutters and downspouts; swimming pools, hot tubs and spas; appliances; ________
   3351:23 PM EST1:05 PM EST electrical systems; interior and exterior plumbing; public sewer systems; heating and cooling systems; water penetra-
    dotloop verified
               dotloop verified
   336                         tion; electromagnetic fields; wetlands and flood plain delineation; structure square footage; mold and other environ-
   337                         mental hazards (e.g., fungi, indoor air quality, asbestos, underground storage tanks, etc.); and any other items Buyer
   338                         may select. If Buyer elects to have a home inspection of the Property, as defined in the Home Inspection Law, the
   339                         home inspection must be performed by a full member in good standing of a national home inspection association,
   340                         or a person supervised by a full member of a national home inspection association, in accordance with the ethical
   341                         standards and code of conduct or practice of that association, or by a properly licensed or registered engineer or
   342                         architect. (See Notices Regarding Property & Environmental Inspections)
   343                         Wood Infestation
   344 Elected Buyer may obtain a written “Wood-Destroying Insect Infestation Inspection Report” from an inspector certified as a Waived
           bjh
   345 ________       SAH wood-destroying pests pesticide applicator and will deliver it and all supporting documents and drawings provided ________
        12/17/20 12/17/20
   3461:23 PM EST1:05 PM ESTby the inspector to Seller. The Report is to be made satisfactory to and in compliance with applicable laws, mort-
    dotloop verified
                dotloop verified
   347                         gage lender requirements, and/or Federal Insuring and Guaranteeing Agency requirements. The Inspection is to be
   348                         limited to all readily-visible and accessible areas of all structures on the Property, except fences. If the Inspection
   349                         reveals active infestation(s), Buyer, at Buyer’s expense, may obtain a Proposal from a wood-destroying pests pesti-
   350                         cide applicator to treat the Property. If the Inspection reveals damage from active or previous infestation(s), Buyer
   351                         may obtain a written Report from a professional contractor, home inspector or structural engineer that is limited to
   352                         structural damage to the Property caused by wood-destroying organisms and a Proposal to repair the Property.
   353                         Deeds, Restrictions and Zoning
   354 Elected Buyer may investigate easements, deed and use restrictions (including any historic preservation restrictions or ordi- Waived
   355 ________ nances) that apply to the Property and review local zoning ordinances. Buyer may verify that the present use of the ________                bjh       SAH
                                                                                                                                                         12/17/20 12/17/20
   356                         Property (such as in-law quarters, apartments, home office, day care, commercial or recreational vehicle parking)dotloop1:23 PM EST1:05 PM EST
                                                                                                                                                              verified
                                                                                                                                                                dotloop verified
   357                         is permitted and may elect to make the Agreement contingent upon an anticipated use. Present use: ___________
   358                          ___________________________________________________________________________________________
   359                         Water Service
   360 Elected Buyer may obtain an Inspection of the quality and quantity of the water system from a properly licensed or otherwise Waived
   361 ________ qualified water/well testing company. If and as required by the inspection company, Seller, at Seller’s expense, will ________              bjh        SAH
                                                                                                                                                         12/17/20 12/17/20
   362                         locate and provide access to the on-site (or individual) water system. Seller will restore the Property to its previous 1:23 PM EST1:05 PM EST
                                                                                                                                                      dotloop verified
                                                                                                                                                                dotloop verified
   363                         condition, at Seller’s expense, prior to settlement.
   364                         Radon
   365 Elected Buyer may obtain a radon test of the Property from a certified inspector. The U.S. Environmental Protection Waived
            bjh
   366 ________       SAH Agency (EPA) advises corrective action if the average annual exposure to radon is equal to or higher than 0.02 ________
         12/17/20 12/17/20
   3671:23 PM EST 1:05 PM ESTworking levels or 4 picoCuries/liter (4pCi/L). Radon is a natural, radioactive gas that is produced in the ground
     dotloop verified
                 dotloop verified
   368                         by the normal decay of uranium and radium. Studies indicate that extended exposure to high levels of radon gas
   369                         can increase the risk of lung cancer. Radon can find its way into any air-space and can permeate a structure. If a
   370                         house has a radon problem, it usually can be cured by increased ventilation and/or by preventing radon entry. Any
   371                         person who tests, mitigates or safeguards a building for radon in Pennsylvania must be certified by the Department
   372                         of Environmental Protection. Information about radon and about certified testing or mitigation firms is available
   373                         through Department of Environmental Protection, Bureau of Radiation Protection, 13th Floor, Rachel Carson State
   374                         Office Building, P.O. Box 8469, Harrisburg, PA 17105-8469, (800) 23RADON or (717) 783-3594. www.epa.gov
   375                         On-lot Sewage (If Applicable)
   376 Elected Buyer may obtain an Inspection of the individual on-lot sewage disposal system, which may include a hydraulic Waived
   377 ________ load test, from a qualified, professional inspector. If and as required by the inspection company, Seller, at Seller’s ________             bjh        SAH
                                                                                                                                                         12/17/20 12/17/20
   378                        expense, will locate, provide access to, empty the individual on-lot sewage disposal system and provide all waterdotloop 1:23 PM EST1:05 PM EST
                                                                                                                                                              verified
                                                                                                                                                                dotloop verified
   379                        needed, unless otherwise agreed. Seller will restore the Property to its previous condition, at Seller’s expense,
   380                        prior to settlement. See Paragraph 13(C) for more information regarding the Individual On-lot Sewage Inspection
   381                        Contingency.
   382                         Property and Flood Insurance
   383 Elected Buyer may determine the insurability of the Property by making application for property and casualty insurance Waived
           bjh
   384 ________       SAH for the Property to a responsible insurer. Broker for Buyer, if any, otherwise Broker for Seller, may communicate ________
        12/17/20 12/17/20
   3851:23 PM EST1:05 PM ESTwith the insurer to assist in the insurance process. If the Property is located in a specially-designated flood zone,
    dotloop verified
                dotloop verified
   386                         Buyer may be required to carry flood insurance at Buyer’s expense, which may need to be ordered 14 days or more
   387                         prior to Settlement Date. Revised flood maps and changes to Federal law may substantially increase future flood
                                     bjh         SAH                                                                                                   RJP
   388   Buyer Initials:______________________
                             12/17/20 12/17/20                                    ASR Page 7 of 14                             Seller Initials:______________________
                                                                                                                                                      12/17/20
                                1:23 PM EST 1:05 PM EST
                               dotloop verified
                                             dotloop verified                                                                                       4:43 PM EST
                                                                                                                                                   dotloop verified
dotloop signature verification: dtlp.us/TCfp-Bxoj-Sruy
                                dtlp.us/01KT-YK5t-35ie

                         Case21-10327-elf
                         Case 21-10327-elf Doc
                                            Doc71-22
                                                 15-7 Filed
                                                         Filed02/16/21
                                                                04/07/21 Entered
                                                                            Entered02/16/21
                                                                                    04/07/2116:28:40
                                                                                             17:04:33 Desc
                                                                                                      Desc
                                                     ExhibittoGSellPage
                                         Exhibit D: Motion               9 of 15
                                                                    Part 11   Page 24 of 38
   389             insurance premiums or require insurance for formerly exempt properties. Buyer should consult with one or more
   390             flood insurance agents regarding the need for flood insurance and possible premium increases.
   391             Property Boundaries
   392 Elected Buyer may engage the services of a surveyor, title abstractor, or other qualified professional to assess the legal               Waived
   393 ________ description, certainty and location of boundaries and/or quantum of land. Most sellers have not had the Property ________       bjh        SAH
                                                                                                                                             12/17/20 12/17/20
   394             surveyed as it is not a requirement of property transfer in Pennsylvania. Any fences, hedges, walls and other naturaldotloop
                                                                                                                                           1:23 PM EST 1:05 PM EST
                                                                                                                                                   verified
                                                                                                                                                     dotloop verified
   395             or constructed barriers may or may not represent the true boundary lines of the Property. Any numerical represen-
   396             tations of size of property are approximations only and may be inaccurate.
   397             Lead-Based Paint Hazards (For Properties built prior to 1978 only)
   398 Elected Before Buyer is obligated to purchase a residential dwelling built prior to 1978, Buyer has the option to conduct                Waived
   399 ________ a risk assessment and/or inspection of the Property for the presence of lead-based paint and/or lead-based paint ________        bjh        SAH
   400             hazards. Regardless of whether this inspection is elected or waived, the Residential Lead-Based Paint Hazard 1:23         12/17/20 12/17/20
                                                                                                                                                 PM EST 1:05 PM EST
   401             Reduction Act requires a seller of property built prior to 1978 to provide the Buyer with an EPA-approveddotloop verified         dotloop verified

   402             lead hazards information pamphlet titled “Protect Your Family from Lead in Your Home,” along with a
   403             separate form, attached to this Agreement, disclosing Seller’s knowledge of lead-based paint hazards and
   404             any lead-based paint records regarding the Property.
   405             Other
   406 Elected      ___________________________________________________________________________________________ Waived
                                                                                                                                                 bjh        SAH
   407 ________ ___________________________________________________________________________________________ ________
                                                                                                                                              12/17/20 12/17/20
   408         The Inspections elected above do not apply to the following existing conditions and/or items:                                1:23 PM   EST
                                                                                                                                                        1:05
                                                                                                                                          dotloop verified
                                                                                                                                                             PM EST
                                                                                                                                                      dotloop verified
   409 ______________________________________________________________________________________________________________
   410 ______________________________________________________________________________________________________________
   411     (D) Notices Regarding Property & Environmental Inspections
   412         1. Exterior Building Materials: Poor or improper installation of exterior building materials may result in moisture penetrating
   413             the surface of a structure where it may cause mold and damage to the building’s frame.
   414         2. Asbestos: Asbestos is linked with several adverse health effects, including various forms of cancer.
   415         3. Environmental Hazards: The U.S. Environmental Protection Agency has a list of hazardous substances, the use and disposal
   416             of which are restricted by law. Generally, if hazardous substances are found on a property, it is the property owner’s respon-
   417             sibility to dispose of them properly.
   418         4. Wetlands: Wetlands are protected by the federal and state governments. Buyer may wish to hire an environmental engineer
   419             to investigate whether the Property is located in a wetlands area to determine if permits for plans to build, improve or develop
   420             the property would be affected or denied because of its location in a wetlands area.
   421         5. Mold, Fungi and Indoor Air Quality: Indoor mold contamination and the inhalation of bioaerosols (bacteria, mold spores,
   422             pollen and viruses) have been associated with allergic responses.
   423         6. Additional Information: Inquiries or requests for more information about asbestos and other hazardous substances can be
   424             directed to the U.S. Environmental Protection Agency, Ariel Rios Building, 1200 Pennsylvania Ave., N.W., Washington, D.C.
   425             20460, (202) 272-0167, and/or the Department of Health, Commonwealth of Pennsylvania, Division of Environmental Health,
   426             Harrisburg, PA 17120. Information about indoor air quality issues is available through the Pennsylvania Department of Health
   427             and may be obtained by contacting Health & Welfare Building, 8th Floor West, 625 Forster St., Harrisburg, PA 17120, or by
   428             calling 1-877-724-3258.
   429 13. INSPECTION CONTINGENCY (10-18)
   430     (A) The Contingency Period is 15        days (10 if not specified) from the Execution Date of this Agreement for each Inspection elected
   431         in Paragraph 12(C).
   432     (B) Within the stated Contingency Period and as the result of any Inspection elected in Paragraph 12(C), except as stated in
   433         Paragraph 13(C):
   434         1. If the results of the inspections elected in Paragraph 12(C) are satisfactory to Buyer, Buyer WILL present all Report(s) in
   435             their entirety to Seller, accept the Property with the information stated in the Report(s) and agree to the RELEASE in
   436             Paragraph 28 of this Agreement, OR
   437         2. If the results of any inspection elected in Paragraph 12(C) are unsatisfactory to Buyer, Buyer WILL present all Report(s) in
   438             their entirety to Seller and terminate this Agreement by written notice to Seller, with all deposit monies returned to Buyer
   439             according to the terms of Paragraph 26 of this Agreement, OR
   440         3. If the results of any inspection elected in Paragraph 12(C) are unsatisfactory to Buyer, Buyer WILL present all Report(s) in
   441             their entirety to Seller with a Written Corrective Proposal (“Proposal”) listing corrections and/or credits desired by
   442             Buyer.
   443             The Proposal may, but is not required to, include the name(s) of a properly licensed or qualified professional(s) to perform
   444             the corrections requested in the Proposal, provisions for payment, including retests, and a projected date for completion of
   445             the corrections. Buyer agrees that Seller will not be held liable for corrections that do not comply with mortgage lender or
   446             governmental requirements if performed in a workmanlike manner according to the terms of Buyer’s Proposal.
   447             a. Following the end of the Contingency Period, Buyer and Seller will have             days (5 if not specified) for a Negotiation
   448                 Period. During the Negotiation Period:
   449                  (1) Seller will acknowledge in writing Seller’s agreement to satisfy all the terms of Buyer’s Proposal OR
   450                  (2) Buyer and Seller will negotiate another mutually acceptable written agreement, providing for any repairs or improve-
   451                      ments to the Property and/or any credit to Buyer at settlement, as acceptable to the mortgage lender, if any.
   452                  If Seller agrees to satisfy all the terms of Buyer’s Proposal, or Buyer and Seller enter into another mutually acceptable
                                     bjh         SAH                                                                                          RJP
   453   Buyer Initials:______________________
                            12/17/20 12/17/20                                 ASR Page 8 of 14                          Seller Initials:______________________
                                                                                                                                             12/17/20
                                1:23 PM EST 1:05 PM EST
                               dotloop verified
                                             dotloop verified                                                                              4:43 PM EST
                                                                                                                                          dotloop verified
dotloop signature verification: dtlp.us/TCfp-Bxoj-Sruy
                                dtlp.us/01KT-YK5t-35ie

                         Case21-10327-elf
                         Case 21-10327-elf Doc
                                            Doc71-22
                                                 15-7 Filed
                                                         Filed02/16/21
                                                                04/07/21 Entered
                                                                            Entered02/16/21
                                                                                    04/07/2116:28:40
                                                                                             17:04:33 Desc
                                                                                                      Desc
                                                     ExhibittoGSellPage
                                         Exhibit D: Motion          Part 10
                                                                         11 of Page
                                                                               15 25 of 38
   454                  written agreement, Buyer accepts the Property and agrees to the RELEASE in Paragraph 28 of this Agreement and the
   455                  Negotiation Period ends.
   456             b. If no mutually acceptable written agreement is reached, or if Seller fails to respond during the Negotiation Period, within
   457                  _____ days (2 if not specified) following the end of the Negotiation Period, Buyer will:
   458                  (1) Accept the Property with the information stated in the Report(s) and agree to the RELEASE in Paragraph 28 of this
   459                      Agreement, OR
   460                  (2) Terminate this Agreement by written notice to Seller, with all deposit monies returned to Buyer according to the terms
   461                      of Paragraph 26 of this Agreement.
   462              If Buyer and Seller do not reach a mutually acceptable written agreement, and Buyer does not terminate this Agreement
   463              by written notice to Seller within the time allotted in Paragraph 13(B)(3)(b), Buyer will accept the Property and agree
   464              to the RELEASE in Paragraph 28 of this Agreement. Ongoing negotiations do not automatically extend the Negotiation
   465              Period.
   466     (C) If a Report reveals the need to expand or replace the existing individual on-lot sewage disposal system, Seller may, within _____
   467         days (25 if not specified) of receiving the Report, submit a Proposal to Buyer. The Proposal will include, but not be limited to,
   468         the name of the company to perform the expansion or replacement; provisions for payment, including retests; and a projected
   469         completion date for corrective measures. Within 5 DAYS of receiving Seller’s Proposal, or if no Proposal is provided within
   470         the stated time, Buyer will notify Seller in writing of Buyer’s choice to:
   471         1. Agree to the terms of the Proposal, accept the Property and agree to the RELEASE in Paragraph 28 of this Agreement, OR
   472         2. Terminate this Agreement by written notice to Seller, with all deposit monies returned to Buyer according to the terms of
   473             Paragraph 26 of this Agreement, OR
   474         3. Accept the Property and the existing system and agree to the RELEASE in Paragraph 28 of this Agreement. If required by
   475             any mortgage lender and/or any governmental authority, Buyer will correct the defects before settlement or within the time
   476             required by the mortgage lender and/or governmental authority, at Buyer’s sole expense, with permission and access to the
   477             Property given by Seller, which may not be unreasonably withheld. If Seller denies Buyer permission and/or access to correct
   478             the defects, Buyer may, within 5 DAYS of Seller’s denial, terminate this Agreement by written notice to Seller, with all
   479             deposit monies returned to Buyer according to the terms of Paragraph 26 of this Agreement.
   480         If Buyer fails to respond within the time stated in Paragraph 13(C) or fails to terminate this Agreement by written notice to
   481         Seller within that time, Buyer will accept the Property and agree to the RELEASE in Paragraph 28 of this Agreement.
   482 14. TITLES, SURVEYS AND COSTS (6-20)
   483     (A) Within _____ days (7 if not specified) from the Execution Date of this Agreement, Buyer will order from a reputable title company
   484         for delivery to Seller a comprehensive title report on the Property. Upon receipt, Buyer will deliver a free copy of the title report
   485         to Seller.
   486     (B) Buyer is encouraged to obtain an owner’s title insurance policy to protect Buyer. An owner’s title insurance policy is different
   487         from a lender’s title insurance policy, which will not protect Buyer from claims and attacks on the title. Owner’s title insurance
   488         policies come in standard and enhanced versions; Buyer should consult with a title insurance agent about Buyer’s options.
   489         Buyer agrees to release and discharge any and all claims and losses against Broker for Buyer should Buyer neglect to obtain an
   490         owner’s title insurance policy.
   491     (C) Buyer will pay for the following: (1) Title search, title insurance and/or mechanics’ lien insurance, or any fee for cancellation;
   492         (2) Flood insurance, fire insurance, hazard insurance, mine subsidence insurance, or any fee for cancellation; (3) Appraisal fees
   493         and charges paid in advance to mortgage lender; (4) Buyer’s customary settlement costs and accruals.
   494     (D) Any survey or surveys required by the title insurance company or the abstracting company for preparing an adequate legal descrip-
   495         tion of the Property (or the correction thereof) will be obtained and paid for by Seller. Any survey or surveys desired by Buyer or
   496         required by the mortgage lender will be obtained and paid for by Buyer.
   497     (E) The Property will be conveyed with good and marketable title that is insurable by a reputable title insurance company at the reg-
   498         ular rates, free and clear of all liens, encumbrances, and easements, excepting however the following: existing deed restrictions;
   499         historic preservation restrictions or ordinances; building restrictions; ordinances; easements of roads; easements visible upon the
   500         ground; easements of record; and privileges or rights of public service companies, if any.
   501     (F) If a change in Seller’s financial status affects Seller’s ability to convey title to the Property on or before the Settlement Date, or
   502         any extension thereof, Seller shall promptly notify Buyer in writing. A change in financial status includes, but is not limited to,
   503         Seller filing bankruptcy; filing of a foreclosure lawsuit against the Property; entry of a monetary judgment against Seller; notice
   504         of public tax sale affecting the Property; and Seller learning that the sale price of the Property is no longer sufficient to satisfy all
   505         liens and encumbrances against the Property.
   506     (G) If Seller is unable to give good and marketable title that is insurable by a reputable title insurance company at the regular rates,
   507         as specified in Paragraph 14(E), Buyer may terminate this Agreement by written notice to Seller, with all deposit monies returned
   508         to Buyer according to the terms of Paragraph 26 of this Agreement, or take such title as Seller can convey. If the title condition
   509         precludes Seller from conveying title, Buyer’s sole remedy shall be to terminate this Agreement. Upon termination, all deposit
   510         monies shall be returned to Buyer according to the terms of Paragraph 26 of this Agreement and Seller will reimburse Buyer for
   511         any costs incurred by Buyer for any inspections or certifications obtained according to the terms of this Agreement, and for those
   512         items specified in Paragraph 14(C) items (1), (2), (3) and in Paragraph 14(D).
   513     (H) Oil, gas, mineral, or other rights of this Property may have been previously conveyed or leased, and Sellers make no representation
   514         about the status of those rights unless indicated elsewhere in this Agreement.
   515             Oil, Gas and Mineral Rights Addendum (PAR Form OGM) is attached to and made part of this Agreement.



                                    bjh         SAH                                                                                  RJP
   516   Buyer Initials:______________________
                            12/17/20 12/17/20                            ASR Page 9 of 14                        Seller Initials:______________________
                                                                                                                                      12/17/20
                               1:23 PM EST 1:05 PM EST
                                                                                                                                  4:43 PM EST
                              dotloop verified
                                            dotloop verified                                                                     dotloop verified
dotloop signature verification: dtlp.us/TCfp-Bxoj-Sruy
                                dtlp.us/01KT-YK5t-35ie

                         Case21-10327-elf
                         Case 21-10327-elf Doc
                                            Doc71-22
                                                 15-7 Filed
                                                         Filed02/16/21
                                                                04/07/21 Entered
                                                                            Entered02/16/21
                                                                                    04/07/2116:28:40
                                                                                             17:04:33 Desc
                                                                                                      Desc
                                                     ExhibittoGSellPage
                                         Exhibit D: Motion          Part 11
                                                                         11 of Page
                                                                               15 26 of 38
   517     (I) COAL NOTICE (Where Applicable)
   518         this document may not sell, convey, transfer, include or insure the title to the coal and rights of support under-
   519         neath the surface land described or referred to herein, and the owner or owners of such coal may have the com-
   520         plete legal right to remove all such coal and in that connection, damage may result to the surface of the land and
   521         any house, building or other structure on or in such land. (This notice is set forth in the manner provided in Section 1 of
   522         the Act of July 17, 1957, P.L. 984.) “Buyer acknowledges that he may not be obtaining the right of protection against subsidence
   523         resulting from coal mining operations, and that the property described herein may be protected from damage due to mine subsid-
   524         ence by a private contract with the owners of the economic interests in the coal. This acknowledgement is made for the purpose
   525         of complying with the provisions of Section 14 of the Bituminous Mine Subsidence and the Land Conservation Act of April 27,
   526         1966.” Buyer agrees to sign the deed from Seller which deed will contain the aforesaid provision.
   527     (J) The Property is not a “recreational cabin” as defined in the Pennsylvania Construction Code Act unless otherwise stated here: _____
   528         ___________________________________________________________________________________________________________
   529     (K) 1. This property is not subject to a Private Transfer Fee Obligation unless otherwise stated here: _________________________
   530                 Private Transfer Fee Addendum (PAR Form PTF) is attached to and made part of this Agreement.
   531         2. Notices Regarding Private Transfer Fees: In Pennsylvania, Private Transfer Fees are defined and regulated in the Private
   532              Transfer Fee Obligation Act (Act 1 of 2011; 68 Pa.C.S. §§ 8101, et. seq.), which defines a Private Transfer Fee as “a fee that
   533              is payable upon the transfer of an interest in real property, or payable for the right to make or accept the transfer, if the obli-
   534              gation to pay the fee or charge runs with title to the property or otherwise binds subsequent owners of property, regardless of
   535              whether the fee or charge is a fixed amount or is determined as a percentage of the value of the property, the purchase price or
   536              other consideration given for the transfer.” A Private Transfer Fee must be properly recorded to be binding, and sellers must
   537              disclose the existence of the fees to prospective buyers. Where a Private Transfer Fee is not properly recorded or disclosed,
   538              the Act gives certain rights and protections to buyers.
   539 15. NOTICES, ASSESSMENTS AND MUNICIPAL REQUIREMENTS (9-18)
   540     (A) In the event any notices of public and/or private assessments as described in Paragraph 10(F) (excluding assessed value) are
   541         received after Seller has signed this Agreement and before settlement, Seller will within 5 DAYS of receiving the notices and/
   542         or assessments provide a copy of the notices and/or assessments to Buyer and will notify Buyer in writing that Seller will:
   543         1. Fully comply with the notices and/or assessments, at Seller’s expense, before settlement. If Seller fully complies with the
   544              notices and/or assessments, Buyer accepts the Property and agrees to the RELEASE in Paragraph 28 of this Agreement, OR
   545         2. Not comply with the notices and/or assessments. If Seller chooses not to comply with the notices and/or assessments, or fails
   546              within the stated time to notify Buyer whether Seller will comply, Buyer will notify Seller in writing within 5 DAYS
   547              that Buyer will:
   548              a. Comply with the notices and/or assessments at Buyer’s expense, accept the Property, and agree to the RELEASE in
   549                  Paragraph 28 of this Agreement, OR
   550              b. Terminate this Agreement by written notice to Seller, with all deposit monies returned to Buyer according to the terms of
   551                  Paragraph 26 of this Agreement.
   552              If Buyer fails to respond within the time stated in Paragraph 15(A)(2) or fails to terminate this Agreement by written notice
   553              to Seller within that time, Buyer will accept the Property and agree to the RELEASE in Paragraph 28 of this Agreement.
   554     (B) If required by law, within 30 DAYS from the Execution Date of this Agreement, but in no case later than 15 DAYS prior to
   555         Settlement Date, Seller will order at Seller’s expense a certification from the appropriate municipal department(s) disclosing notice
   556         of any uncorrected violations of zoning, housing, building, safety or fire ordinances and/or a certificate permitting occupancy of
   557         the Property. If Buyer receives a notice of any required repairs/improvements, Buyer will promptly deliver a copy of the notice to
   558         Seller.
   559         1. Within 5 DAYS of receiving notice from the municipality that repairs/improvements are required, Seller will deliver a
   560              copy of the notice to Buyer and notify Buyer in writing that Seller will:
   561              a. Make the required repairs/improvements to the satisfaction of the municipality. If Seller makes the required repairs/
   562                  improvements, Buyer accepts the Property and agrees to the RELEASE in Paragraph 28 of this Agreement, OR
   563              b. Not make the required repairs/improvements. If Seller chooses not to make the required repairs/improvements, Buyer will
   564                  notify Seller in writing within 5 DAYS that Buyer will:
   565                  (1) Accept a temporary access certificate or temporary use and occupancy certificate, agree to the RELEASE in Paragraph
   566                      28 of this Agreement and make the repairs at Buyer’s expense after settlement, OR
   567                  (2) Terminate this Agreement by written notice to Seller, with all deposit monies returned to Buyer according to the terms
   568                      of Paragraph 26 of this Agreement.
   569                  If Buyer fails to respond within the time stated in Paragraph 15(B)(1)(b) or fails to terminate this Agreement by writ-
   570                  ten notice to Seller within that time, Buyer will accept the Property and agree to the RELEASE in Paragraph 28 of this
   571                  Agreement, and Buyer accepts the responsibility to perform the repairs/improvements according to the terms of the
   572                  notice provided by the municipality.
   573         2. If repairs/improvements are required and Seller fails to provide a copy of the notice to Buyer as required in this Paragraph,
   574              Seller will perform all repairs/improvements as required by the notice at Seller’s expense. Paragraph 15(B)(2) will survive
   575              settlement.
   576 16. CONDOMINIUM/PLANNED COMMUNITY (HOMEOWNER ASSOCIATIONS) NOTICE (9-16)
   577     (A) Property is NOT a Condominium or part of a Planned Community unless checked below.
   578              CONDOMINIUM. The Property is a unit of a condominium that is primarily run by a unit owners’ association. Section 3407
   579              of the Uniform Condominium Act of Pennsylvania requires Seller to furnish Buyer with a Certificate of Resale and copies of
   580              the condominium declaration (other than plats and plans), the bylaws and the rules and regulations of the association.
                                     bjh         SAH                                                                               RJP
   581   Buyer Initials:______________________
                            12/17/20 12/17/20                           ASR Page 10 of 14                       Seller Initials:______________________
                                                                                                                                    12/17/20
                                1:23 PM EST 1:05 PM EST
                               dotloop verified
                                             dotloop verified                                                                   4:43 PM EST
                                                                                                                               dotloop verified
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-22
                        15-7 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            ExhibittoGSellPage
                Exhibit D: Motion          Part 12
                                                11 of Page
                                                      15 27 of 38
dotloop signature verification: dtlp.us/TCfp-Bxoj-Sruy
                                dtlp.us/01KT-YK5t-35ie

                         Case21-10327-elf
                         Case 21-10327-elf Doc
                                            Doc71-22
                                                 15-7 Filed
                                                         Filed02/16/21
                                                                04/07/21 Entered
                                                                            Entered02/16/21
                                                                                    04/07/2116:28:40
                                                                                             17:04:33 Desc
                                                                                                      Desc
                                                     ExhibittoGSellPage
                                         Exhibit D: Motion          Part 13
                                                                         11 of Page
                                                                               15 28 of 38
   645 20. RECORDING (9-05)
   646     This Agreement will not be recorded in the Office of the Recorder of Deeds or in any other office or place of public record. If Buyer
   647     causes or permits this Agreement to be recorded, Seller may elect to treat such act as a default of this Agreement.
   648 21. ASSIGNMENT (1-10)
   649     This Agreement is binding upon the parties, their heirs, personal representatives, guardians and successors, and to the extent assign-
   650     able, on the assigns of the parties hereto. Buyer will not transfer or assign this Agreement without the written consent of Seller unless
   651     otherwise stated in this Agreement. Assignment of this Agreement may result in additional transfer taxes.
   652 22. GOVERNING LAW, VENUE AND PERSONAL JURISDICTION (9-05)
   653     (A) The validity and construction of this Agreement, and the rights and duties of the parties, will be governed in accordance with the
   654          laws of the Commonwealth of Pennsylvania.
   655     (B) The parties agree that any dispute, controversy or claim arising under or in connection with this Agreement or its performance
   656          by either party submitted to a court shall be filed exclusively by and in the state or federal courts sitting in the Commonwealth of
   657          Pennsylvania.
   658 23. FOREIGN INVESTMENT IN REAL PROPERTY TAX ACT OF 1980 (FIRPTA) (1-17)
   659     The disposition of a U.S. real property interest by a foreign person (the transferor) is subject to the Foreign Investment in Real Property
   660     Tax Act of 1980 (FIRPTA) income tax withholding. FIRPTA authorized the United States to tax foreign persons on dispositions of U.S.
   661     real property interests. This includes but is not limited to a sale or exchange, liquidation, redemption, gift, transfers, etc. Persons pur-
   662     chasing U.S. real property interests (transferee) from foreign persons, certain purchasers’ agents, and settlement officers are required
   663     to withhold up to 15 percent of the amount realized (special rules for foreign corporations). Withholding is intended to ensure U.S.
   664     taxation of gains realized on disposition of such interests. The transferee/Buyer is the withholding agent. If you are the transferee/
   665     Buyer you must find out if the transferor is a foreign person as defined by the Act. If the transferor is a foreign person and you fail to
   666     withhold, you may be held liable for the tax.
   667 24. NOTICE REGARDING CONVICTED SEX OFFENDERS (MEGAN’S LAW) (4-14)
   668     The Pennsylvania General Assembly has passed legislation (often referred to as “Megan’s Law,” 42 Pa.C.S. § 9791 et seq.) providing
   669     for community notification of the presence of certain convicted sex offenders. Buyers are encouraged to contact the municipal
   670     police department or the Pennsylvania State Police for information relating to the presence of sex offenders near a particular prop-
   671     erty, or to check the information on the Pennsylvania State Police Web site at www.pameganslaw.state.pa.us.
   672 25. REPRESENTATIONS (1-10)
   673     (A) All representations, claims, advertising, promotional activities, brochures or plans of any kind made by Seller, Brokers, their licens-
   674          ees, employees, officers or partners are not a part of this Agreement unless expressly incorporated or stated in this Agreement.
   675          This Agreement contains the whole agreement between Seller and Buyer, and there are no other terms, obligations, covenants,
   676          representations, statements or conditions, oral or otherwise, of any kind whatsoever concerning this sale. This Agreement will not
   677          be altered, amended, changed or modified except in writing executed by the parties.
   678     (B) Unless otherwise stated in this Agreement, Buyer has inspected the Property (including fixtures and any personal property spe-
   679          cifically listed herein) before signing this Agreement or has waived the right to do so, and agrees to purchase the Property
   680          IN ITS PRESENT CONDITION, subject to inspection contingencies elected in this Agreement. Buyer acknowledges that
   681          Brokers, their licensees, employees, officers or partners have not made an independent examination or determination of the
   682          structural soundness of the Property, the age or condition of the components, environmental conditions, the permitted uses, nor of
   683          conditions existing in the locale where the Property is situated; nor have they made a mechanical inspection of any of the systems
   684          contained therein.
   685     (C) Any repairs required by this Agreement will be completed in a workmanlike manner.
   686     (D) Broker(s) have provided or may provide services to assist unrepresented parties in complying with this Agreement.
   687 26. DEFAULT, TERMINATION AND RETURN OF DEPOSITS (1-18)
   688     (A) Where Buyer terminates this Agreement pursuant to any right granted by this Agreement, Buyer will be entitled to a return of all
   689          deposit monies paid on account of Purchase Price pursuant to the terms of Paragraph 26(B), and this Agreement will be VOID.
   690          Termination of this Agreement may occur for other reasons giving rise to claims by Buyer and/or Seller for the deposit monies.
   691     (B) Regardless of the apparent entitlement to deposit monies, Pennsylvania law does not allow a Broker holding deposit monies to
   692          determine who is entitled to the deposit monies when settlement does not occur. Broker can only release the deposit monies:
   693          1. If this Agreement is terminated prior to settlement and there is no dispute over entitlement to the deposit monies. A written
   694               agreement signed by both parties is evidence that there is no dispute regarding deposit monies.
   695          2. If, after Broker has received deposit monies, Broker receives a written agreement that is signed by Buyer and Seller, directing
   696               Broker how to distribute some or all of the deposit monies.
   697          3. According to the terms of a final order of court.
   698          4. According to the terms of a prior written agreement between Buyer and Seller that directs the Broker how to distribute the
   699               deposit monies if there is a dispute between the parties that is not resolved. (See Paragraph 26(C))
   700     (C) Buyer and Seller agree that if there is a dispute over the entitlement to deposit monies that is unresolved ______ days (180 if not
   701          specified) after the Settlement Date stated in Paragraph 4(A) (or any written extensions thereof) or following termination of the
   702          Agreement, whichever is earlier, then the Broker holding the deposit monies will, within 30 days of receipt of Buyer’s written
   703          request, distribute the deposit monies to Buyer unless the Broker is in receipt of verifiable written notice that the dispute is the
   704          subject of litigation or mediation. If Broker has received verifiable written notice of litigation or mediation prior to the receipt of
   705          Buyer’s request for distribution, Broker will continue to hold the deposit monies until receipt of a written distribution agreement
   706          between Buyer and Seller or a final court order. Buyer and Seller are advised to initiate litigation or mediation for any portion of
   707          the deposit monies prior to any distribution made by Broker pursuant to this paragraph. Buyer and Seller agree that the distribution
   708          of deposit monies based upon the passage of time does not legally determine entitlement to deposit monies, and that the parties
   709          maintain their legal rights to pursue litigation even after a distribution is made.
                            bjh    SAH                                                                                                 RJP
   710 Buyer Initials:______________________                              ASR Page 12 of 14                       Seller Initials:______________________
                                                                                                                                      12/17/20
                                 12/17/20      12/17/20
                                                                                                                                 4:43 PM EST
                               1:23 PM EST 1:05 PM EST                                                                          dotloop verified
                              dotloop verified
                                            dotloop verified
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-22
                        15-7 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            ExhibittoGSellPage
                Exhibit D: Motion          Part 14
                                                11 of Page
                                                      15 29 of 38
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-22
                        15-7 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            ExhibittoGSellPage
                Exhibit D: Motion          Part 15
                                                11 of Page
                                                      15 30 of 38
    Case21-10327-elf
    Case 21-10327-elf Doc
                       Doc71-22
                            15-8 Filed
                                    Filed02/16/21
                                          04/07/21 Entered
                                                     Entered02/16/21
                                                              04/07/2116:28:40
                                                                       17:04:33 Desc
                                                                                Desc
            Proposed  OrderD:Granting
                    Exhibit   Motion toExpedited
                                         Sell PartConsideration
                                                   11 Page 31 ofPage
                                                                  38 1 of 3




                         UNITED STATES BANKRUPTCY COURT FOR THE
                            EASTERN DISTRICT OF PENNSYLVANIA

                                                         :
    In re:                                               : Chapter 11
                                                         :
    LEWISBERRY PARTNERS, LLC,                            : Case No. 21-10327 (ELF)
                                                         :
                              Debtor.                    :
                                                         :

  ORDER GRANTING EXPEDITED CONSIDERATION, SHORTENED TIME AND
LIMITED NOTICE ON THE MOTION OF DEBTOR LEWISBERRY PARTNERS, LLC
FOR AUTHORITY TO SELL REAL PROPERTIES AT PRIVATE SALES, FREE AND
          CLEAR OF ALL LIENS, CLAIMS, AND ENCUMBRANCES
    PURSUANT TO 11 U.S.C. § 363 (b), (f), and (m) AND TO ASSUME CERTAIN
    PREPETITION AGREEMENTS OF SALE PURSUANT TO 11 U.S.C. § 365(a)

             AND NOW, this __________ day of _______________, 2021, upon consideration of the

Motion of the Debtor and Debtor-in-Possession, Lewisberry Partners, LLC (the “Debtor”), by

and through his undersigned counsel, Obermayer Redman Maxwell & Hippel LLP, hereby

moves this Court for the entry of an Order: (i) granting expedited consideration, shortened time

and limited notice and; (ii) granting the Debtor authority to sell the properties located at 2

Kingswood Drive, Lewisberry, PA 17339, 8 Kingswood Drive, Lewisberry, PA 17339, and 16

Kingswood Drive, Lewisberry, PA 17339 (the “Real Properties”) at private sale as follows: (a)

2 Kingswood Drive, Lewisberry, PA 17339 to Andrew J. Kaehler and Peggy A. Kaehler; (b) 8

Kingswood Drive, Lewisberry, PA 17339 to Kristine Fischer and Jamie T. Fischer; and (c) 16

Kingswood Drive, Lewisberry, PA 17339 to Bobby Hile and Sara Hile (the “Sales”), free and

clear of all liens, claims, and encumbrances pursuant to 11 U.S.C. § 363 (the “Motion”)2; and

cause therefore having been demonstrated, it is hereby ORDERED as follows:



2
    Each capitalized term used but not defined herein shall have the meaning ascribed thereto in the Motion.

                                                            1
 Case21-10327-elf
 Case 21-10327-elf Doc
                    Doc71-22
                         15-8 Filed
                                 Filed02/16/21
                                       04/07/21 Entered
                                                  Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
         Proposed  OrderD:Granting
                 Exhibit   Motion toExpedited
                                      Sell PartConsideration
                                                11 Page 32 ofPage
                                                               38 2 of 3



       1.     Debtor’s request for an expedited hearing, shortened time, and limited notice on

the Motion is GRANTED.

       2.     A hearing to consider the Motion is scheduled for ___________________, 2021

at __________ a.m./p.m. before the Honorable Eric L. Frank, United States Bankruptcy Judge in

the United States Bankruptcy Court, Robert N.C. Nix Sr. Federal Courthouse, 900 Market Street,

Philadelphia, PA, 19107 in Courtroom No. 1. Any objection to the Motion must be filed with

the Clerk of the Bankruptcy Court and serviced upon counsel to the Trustee on or before

______________________________, 2021.

       3.     The terms and conditions of the Sales are as follows:

              a. 2 Kingswood Drive, Lewisberry, PA 17339 to Andrew J. Kaehler and

                  Peggy A. Kaehler,

                      i. For a purchase price of $257,000.00, and with

                     ii. Settlement must occur as soon as possible.

              b. 8 Kingswood Drive, Lewisberry, PA 17339 to Kristine Fischer and

                  Jamie T. Fischer,

                      i. For a purchase price of $265,000.00, and with

                     ii. Settlement must occur as soon as possible.

              c. 16 Kingswood Drive, Lewisberry, PA 17339 to Bobby Hile and Sara Hile,

                      i. For a purchase price of $270,000.00, and with

                     ii. Settlement to occur on February 19, 2021.

       4.     A copy of this Order shall be served by counsel to the Debtor on or before

_______________________, 2021, at __________ a.m./p.m. by facsimile, next day mail or by

electronic means, including the Court’s CM/ECF system, upon: (i) the Office of the United



                                               2
 Case21-10327-elf
 Case 21-10327-elf Doc
                    Doc71-22
                         15-8 Filed
                                 Filed02/16/21
                                       04/07/21 Entered
                                                  Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
         Proposed  OrderD:Granting
                 Exhibit   Motion toExpedited
                                      Sell PartConsideration
                                                11 Page 33 ofPage
                                                               38 3 of 3



States Trustee; (ii) the Debtor’s Lender and Fay; (iii) taxing authorities; (iv) the Debtor’s

principals; (v) the Debtor’s list of 20 largest creditors; (vi) the Purchasers of the Real Properties

and (vii) all parties who have timely filed requests for notice under Bankruptcy Rule 2002.

       5.      If notice is given in the manner provided above, said notice shall be sufficient and

proper and in accordance with the Bankruptcy Code, the Federal Rules of Bankruptcy

Procedures, and the Local Rules of this Court.


                                               BY THE COURT:


                                               __________________________________
                                               Honorable Eric L. Frank
                                               United States Bankruptcy Judge




                                                  3
    Case21-10327-elf
    Case 21-10327-elf Doc
                       Doc71-22
                            15-9 Filed
                                   Filed02/16/21
                                         04/07/21 Entered
                                                     Entered02/16/21
                                                             04/07/2116:28:40
                                                                      17:04:33 Desc
                                                                               Desc
            ProposedExhibit
                     Order D:
                            Authorizing
                              Motion to Sale of Real
                                        Sell Part 11 Properties
                                                      Page 34 of Page
                                                                 38 1 of 3




                         UNITED STATES BANKRUPTCY COURT FOR THE
                            EASTERN DISTRICT OF PENNSYLVANIA

                                                         :
    In re:                                               : Chapter 11
                                                         :
    LEWISBERRY PARTNERS, LLC,                            : Case No. 21-10327 (ELF)
                                                         :
                              Debtor.                    :
                                                         :

        ORDER GRANTING EXPEDITED MOTION OF DEBTOR LEWISBERRY
    PARTNERS, LLC FOR AUTHORITY TO SELL REAL PROPERTIES AT PRIVATE
      SALES, FREE AND CLEAR OF ALL LIENS, CLAIMS, AND ENCUMBRANCES
       PURSUANT TO 11 U.S.C. § 363(b), (f) AND (m) AND TO ASSUME CERTAIN
    PREPETITION AGREEMENTS OF SALE PURSUANT TO SECTION 365(a) OF THE
                BANKRUPTCY CODE, 11 U.S.C. SECTION 101 et seq.

             AND NOW, this ______ day of ___________________, 2021, upon consideration of the

Motion of Lewisberry Partners, LLC, the debtor and debtor in possession (the “Debtor”), by and

through its undersigned counsel, Obermayer Redman Maxwell & Hippel LLP, for the entry of an

order: (i) granting expedited consideration, shortened time and limited notice; (ii) granting the

Debtor authority to sell (the “Sales”) the properties located at; (a) 2 Kingswood Drive,

Lewisberry, PA 17339 (Lot 47), (b) 8 Kingswood Drive, Lewisberry, PA 17339 (Lot 50), and (c)

16 Kingswood Drive, Lewisberry, PA 17339 (Lot 54) (the “Real Properties”) to the prepetition

purchasers, at private sale free and clear of all liens, claims and encumbrances, pursuant to

Section 363(b), (f) and (m) of the United States Bankruptcy Code, 11 U.S.C. section 101 et seq.

(as amended, the “Bankruptcy Code”) free and clear of all liens, claims, and encumbrances

pursuant to Section 363(b) and (f), and the Debtor’s request to assume the Prepetition

Agreements of Sale pursuant to Section 365(a) of the Bankruptcy Code(the “Motion”)1 and any



1
    Each capitalized term used but not defined herein shall have the meaning ascribed thereto in the Motion.

                                                            1
 Case21-10327-elf
 Case 21-10327-elf Doc
                    Doc71-22
                         15-9 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
         ProposedExhibit
                  Order D:
                         Authorizing
                           Motion to Sale of Real
                                     Sell Part 11 Properties
                                                   Page 35 of Page
                                                              38 2 of 3



response thereto, and this Court being satisfied that due notice of the Motion and the Sales have

been provided by the Debtor pursuant to Section 363 of the Bankruptcy Code, Rules 2002(a)(2),

(c)(1), (k), 6004(a) and 9007 of the Federal Rules of Bankruptcy Procedure (“Fed.R.Bankr.P.”)

and Rules 2002-1, 6004-1, and 9014-3 of the Local Bankruptcy Rules for the United States

Bankruptcy Court for the Eastern District of Pennsylvania (“L.B.R.”); and this Court being

further satisfied that the Debtor has demonstrated that there is a sound business purpose for the

sale of the Properties, that the Sales represent the highest and best offers for the Properties, that

the Sales are proposed in good faith and therefore, the relief requested in the Motion is

appropriate and in the best interests of the Debtor’s bankruptcy estate; and the Debtor further

establishing that the lien and claim of the Lender are subject to a bona fide dispute pursuant to

Section 363(f)(4) of the Bankruptcy Code, the Debtor having articulated legal claims against the

Lender, including disputes as to the value of the Collateral underlying the alleged liens and

claims of the Secured Creditor, and further that the applicable nonbankruptcy law permits the

sale of the Real Properties free and clear or the Lender’s interests, and it further appearing that

good cause exists for the relief requested in the Motion; and this Court having found and

determined that the relief requested by the Debtor is necessary; and, after due deliberation and

sufficient cause being shown,

       IT IS HEREBY ORDERED THAT:

The Motion is in all respects GRANTED as follows:

       1.      The Debtor is authorized at Closing to assume the Prepetition Agreements of Sale

pursuant to Section 365(a) of the Bankruptcy Code;

       2.      The Debtor is further authorized to complete the Sales of the Real Properties,

pursuant to § 363(b), (f), and (m) of the Bankruptcy Code, free and clear of any and all liens,



                                                   2
 Case21-10327-elf
 Case 21-10327-elf Doc
                    Doc71-22
                         15-9 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
         ProposedExhibit
                  Order D:
                         Authorizing
                           Motion to Sale of Real
                                     Sell Part 11 Properties
                                                   Page 36 of Page
                                                              38 3 of 3



claims, or encumbrances, pursuant to the Prepetition Purchase Agreements, at private sales (the

“Sales”) as follows:

               a.      2 Kingswood Drive, Lewisberry, PA 17339 to Andrew J. Kaehler and

       Peggy A. Kaehler;

               b.      8 Kingswood Drive, Lewisberry, PA 17339 to Kristine Fischer and Jamie

       T. Fischer; and

               c.      16 Kingswood Drive, Lewisberry, PA 17339 to Bobby Hile and Sara Hile.

       3.      The Debtor shall retain the net proceeds of the Sales, and all liens, claims, and

encumbrances related to any Allowed Claim, shall attach to the proceeds up to the Release Price

for each of the Sales, which shall be held in escrow pending the outcome of the Debtor’s disputes

with the Secured Creditor with respect to its liens and claims.

       4.      This Court shall retain jurisdiction over any matters related to or arising from the

implementation of this Order.

       5.       The fourteen (14) day stay imposed by Fed. R. Bankr. P. 6004(h) is hereby

waived and this Order is effective immediately upon its entry.

                                      BY THE COURT

                                      __________________________________________
                                      Honorable Eric L. Frank
                                      United States Bankruptcy Judge




                                                 3
 Case 21-10327-elf Doc 15-10
                         71-22 Filed 02/16/21
                                         04/07/21 Entered 02/16/21
                                                              04/07/21 16:28:40
                                                                       17:04:33             Desc
                  ExhibitCertificate
                         D: Motion ofto Service    PagePage
                                        Sell Part 11    1 of 37
                                                             2 of 38



                     UNITED STATES BANKRUPTCY COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                :
 In re:                                         : Chapter 11
                                                :
 LEWISBERRY PARTNERS, LLC,                      : Case No. 21-10327 (ELF)
                                                :
                          Debtor.               :
                                                :

                                    CERTIFICATE OF SERVICE

          I, Michael D. Vagnoni, Esquire, attorney for the Debtor, hereby certify that on February

16, 2021, a true and correct copy of the Expedited Motion Of Debtor Lewisberry Partners, LLC

For Authority To Sell Real Properties At Private Sales, Free And Clear Of All Liens, Claims,

And Encumbrances Pursuant To 11 U.S.C. § 363(b), (f) and (m) And To Assume Certain

Prepetition Agreements Of Sale Pursuant To Section 365(a) of the Bankruptcy Code, 11 U.S.C.

Section 101 et seq. (the “Motion”) was served via electronic means or next day mail upon the

attached service list.


                                               /s/ Michael D. Vagnoni
                                               Michael D. Vagnoni, Esquire




                                                  1
 Case 21-10327-elf Doc 15-10
                         71-22 Filed 02/16/21
                                         04/07/21 Entered 02/16/21
                                                              04/07/21 16:28:40
                                                                       17:04:33   Desc
                  ExhibitCertificate
                         D: Motion ofto Service    PagePage
                                        Sell Part 11    2 of 38
                                                             2 of 38



                                        SERVICE LIST

Dave P. Adams
United States Trustee
200 Chestnut St.
Suite 502
Philadelphia, PA 19106

U.S. Small Business Administration
Eastern Pennsylvania District Office
660 American Ave., Suite 301
King of Prussia, PA 19406

Chester County Tax Claim Bureau
313 West Market Street, Suite 3602
West Chester, PA 19380-0991

Eileen Kollmer, Phoenixville Tax Collector
351 Bridge Street
Phoenixville, 19460

York Adams Tax Bureau
1405 N. Duke Street
York, PA 17404

Debra Popp, Lewisberry Tax Collector
1909 Old Trail Rd.
Etters, PA 17319

Andrew J. Kaehler and Peggy A. Kaehler
c/o BHHS Homesale Realty
3435 Market Street
Camp Hill, PA 17011

Kristine Fischer and Jamie T. Fischer
3420 Kingston Road
York, PA 17402

Sara A. Hile and Bobby Hile
3628 Petre Road
Springfield, OH 45502




                                             2
